Exhibit 10.1
DATED THIS             DAY OF                         2009
BETWEEN
AGILENT TECHNOLOGIES SINGAPORE PTE LTD
(“LANDLORD”)
AND
AVAGO TECHNOLOGIES MANUFACTURING (SINGAPORE) PTE LTD
(“TENANT”)
*******************************************
SUBLEASE AGREEMENT
*******************************************

 



--------------------------------------------------------------------------------



 



SUBLEASE SUMMARY

      Sublease Date:   ,2009            
Landlord:
  AGILENT TECHNOLOGIES SINGAPORE PTE LTD, a Singapore company
 
   
Tenant:
  AVAGO TECHNOLOGIES MANUFACTURING (SINGAPORE) PTE. LTD (including its
subsidiary and affiliated companies), a Singapore company
 
   
Contact (Landlord):
  Agilent Technologies Singapore Pte Ltd
 
  No. 1 Yishun Avenue 7, Singapore 768923
 
   
Contact (Tenant):
  Avago Technologies Manufacturing (Singapore) Pte. Ltd.,
 
  No. 1 Yishun Avenue 7, Singapore 768923
 
   
Premises:
  Those certain premises (deemed to contain 117,289.59 net lettable square feet
or 10,896.46 net lettable square meters of floor area) located on 1st, 2nd, 3rd
and basement floors of the Building (as defined herein) located at No. 1 Yishun
Avenue 7, Singapore 768923, as more particularly described on the site map
appended hereto as Exhibit A-1 (the “Site Man”)
 
   
Project:
  That certain real estate project consisting of the Building (as defined
herein), the Common Area (as defined herein) and other ancillary improvements of
which the Premises are a part.
 
   
Sublease Term:
  The period of time commencing on the Commencement Date (as defined herein) and
ending at midnight on the Expiration Date (as defined herein), unless sooner
terminated or later extended as provided in the Sublease Agreement.
 
   
Commencement Date
  1 December 2010
 
   
Expiration Date
  30 November 2015
 
   
Option Term
  2 options to renew, each for a further period of 5 years at the then
prevailing market rent.
 
   
Monthly Base Rent:
  The agreed sum payable by Tenant pursuant to Section 3.1 of the Sublease
Agreement is as follows :


 
  1 December 2010 to 30 November 2012 : the sum of S$120,808.28 calculated at
the rate of S$1.03 per square foot per month

1 December 2012 to 30 November 2013 : the sum of S$140,747.51 calculated at the
rate of S$1.20 per square foot per month

1 December 2013 to 30 November 2015 : the sum of S$158,340.95 calculated at the
rate of S$1.35 per square foot per month
 
   
Permitted Use:
  The manufacture of semiconductor products and components and office use
relating thereto (the “Business Use”)], in any case in accordance with
applicable Laws and Private Restrictions; and no other use.
 
   
Tenant’s Contribution
  The sum of S$52,780.32 per month calculated at the rate of S$0.45 per square
foot per month.

1



--------------------------------------------------------------------------------



 



     
Address for Notices:
  To Landlord
(Section 17.9)
   
 
   
 
  Agilent Technologies Singapore Pte Ltd
 
  No. 1 Yishun Avenue 7, Singapore 768923
 
   
Address for Notices:
  To Tenant
(Section 17.9)
   
 
   
 
  Avago Technologies Manufacturing (Singapore) Pte Ltd
 
  No. 1 Yishun Avenue 7, Singapore 768923

The provisions of the Sublease Agreement identified above in parentheses are
those provisions making reference to the above-described Sublease Agreement
terms. Each reference in the Sublease Agreement shall incorporate the applicable
Sublease Agreement terms. In the event of any conflict between this Sublease
Summary and the Sublease Agreement, the Sublease Agreement shall control.

2



--------------------------------------------------------------------------------



 



THIS SUBLEASE AGREEMENT (this “Sublease Agreement” or “Agreement”), dated as of
          , is made by and between AGILENT TECHNOLOGIES SINGAPORE PTE LTD, a
company organized under the laws of Singapore and having its registered address
at No. 1 Yishun Avenue 7, Singapore 768923 (“Landlord”), and AVAGO TECHNOLOGIES
MANUFACTURING (SINGAPORE) PTE. LTD., a company organized under the laws of
Singapore and having its registered address at 8 Cross Street, #11-00 PWC
Building, Singapore 048424 together with its subsidiary and affiliated
companies, successors and assignees, (“Tenant”) (each of Landlord and Tenant
being a “Party” and collectively, the “Parties”).
RECITALS
WHEREAS

A.   The Housing and Development Board (“HDB”) is the lessor under the Head
Leases (“Head Leases”), which is more particularly defined in Clause 1.14
herein, and the Landlord is the lessee under the Head Leases of a large
development project (“the Project”), as more particularly described in the Head
Leases.   B.   Upon the request of the Tenant, the Landlord has agreed to grant
to the Tenant a sublease of the Premises (which is more particularly defined in
the Sublease Summary) subject to the written approval of HDB and all relevant
authorities. The Premises is part of the Project.   C.   Both the Landlord has
agreed to let to the Tenant and Tenant has agreed to rent from the Landlord, the
Premises upon the terms and conditions set forth herein.

AGREEMENT
SECTION 1
DEFINITIONS
Any term that is given a special meaning by this Section or by any other
provision of this Sublease Agreement (including the exhibits attached hereto)
shall have such meaning when used in this Sublease Agreement or any addendum or
amendment hereto.

1.1   “Additional Rent” is defined in Section 3.2.   1.2   “Agreed Interest
Rate” means that interest rate determined as of the time it is to be applied
that is equal to the lesser of (i) two percent (2%) plus the base lending rate
of DBS Bank Ltd as published closest prior to the date when due, or (ii) the
maximum interest rate permitted by law.   1.3   “Building” means the entire
building comprised of two components commonly referred to as Phase I and Phase
II and located at No. 1 Yishun Avenue 7, Singapore.   1.4   “Building Parking
Areas” shall mean those portions of the Common Areas consisting of all surface
and basement parking stalls located on the Project.   1.5   “Commencement Date”
has the meaning set forth in the Sublease Summary.   1.6   “Common Area” means
all areas and facilities within the Project that are not designated by Landlord
for the exclusive use of Tenant or Landlord or any other tenant or other
occupant of the Project, including without limitation, all entrances, hallways,
bathrooms, stairways, elevators, breakrooms and lobbies within the Buildings, as
well as the Building Parking Areas, loading docks, access and perimeter roads,
pedestrian sidewalks, trash enclosures, and the cafeteria.   1.7   “Consents”
has the meaning set forth in Section 11.1.4.

3



--------------------------------------------------------------------------------



 



1.8   “Environmental Condition” means the Release of any Hazardous Substance
caused or permitted by Tenant or Tenant’s Agents in, over, on, under, through,
from, or about the Premises or Project. A Release shall not, however, have been
“permitted” by Tenant or Tenant’s Agents solely because Tenant or Tenant’s
Agents are aware that Preexisting Hazardous Substances exist or are migrating
passively in, over, on, under, through, from, or about the Premises or Project.
  1.9   “Environmental Laws” means all Laws relating to, or imposing standards
regarding, the protection of clean-up of the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), any Hazardous Substances Activity, the preservation or protection of
waterways, groundwater, drinking water, air, wildlife, plants or other natural
resources, or the exposure of any individual to Hazardous Substances, including
without limitation Protection of the health and safety of employees.   1.10  
“Event of Default” has the meaning set forth in Section 14.1.   1.11  
“Expiration Date” has the meaning set forth in the Sublease Summary, or the date
upon which this Sublease Agreement is sooner terminated or later extended
pursuant to its terms.   1.12   “Hazardous Substances” means any substance or
material listed, defined, or regulated by any Environmental Law, including
without limitation: (i) any chemical, substance, material, medical waste or
other waste, living organism, or combination thereof which is or may be
hazardous to the environment or human or animal health or safety due to its
radioactivity, ignitability, corrosivity, reactivity, explosivity, toxicity,
carcinogenicity, mutagenicity, phytotoxicity, infectiousness or other harmful or
potentially harmful properties or effects; (ii) petroleum hydrocarbons,
including crude oil or any fraction thereof, radon, polychlorinated biphenyls
(PCBs), methane; and (iii) anything which now or in the future may be defined,
listed, or regulated as “hazardous substances,” “hazardous wastes,” “extremely
hazardous wastes,” “hazardous materials,” “toxic substances,” or ‘pollutants” by
any Environmental Law.   1.13   “Hazardous Substances Activity” means the
transportation, transfer, recycling, storage, use, disposal, arranging for
disposal, treatment, manufacture, removal, remediation, release, exposure of
others to, sale, or distribution of Hazardous Substances or any product or waste
containing Hazardous Substances, or product manufactured with ozone depleting
substances, including, without limitation, any required labeling, payment of
waste fees or charges (including so-called e-waste fees) and compliance with any
product take-back or product content requirements.   1.14   “HDB” means the
Housing and Development Board, the lessor under the Head Lease.   1.15   “Head
Lease” means, collectively, the following leases:

  (i)   Lease No.I/33183P issued by HDB to Compaq Asia Pte Ltd in respect of the
land and structure(s) comprised in Lot 1935X of Mukim 19, which Lease was
transferred to Landlord as Transferee/Lessee vide Transfer I/36944P registered
on 6 December 2000, and includes the Variation of Lease I/49501Q registered 15
January 2002.     (ii)   Lease No.I/31607P issued by HDB to Compaq Asia Pte Ltd
in respect of the land and structure(s) comprised in Lot 1937C of Mukim 19,
which Lease was transferred to Landlord as Transferee/Lessee vide Transfer
I/36944P registered on 6 December 2000, and includes the Variation of Lease
I/49499Q registered 16 January 2002.     (iii)   Lease No.I/33182P issued by HDB
to Compaq Asia Pte Ltd in respect of the land and structure(s) comprised in Lot
2134N of Mukim 19, which Lease was transferred to Landlord as Transferee/Lessee
vide Transfer I/36944P registered on 6 December 2000, and includes the Variation
of Lease I/49500Q registered 15 January 2002.     (iv)   Lease No.I/33160P
issued by HDB to Compaq Asia Pte Ltd in respect of the land and structure(s)
comprised in Lot 1975P of Mukim 19, which Lease was transferred to Landlord as
Transferee/Lessee vide Transfer I/36944P registered on 6 December 2000, and
includes the Variation of Lease I/49502Q registered 16 January 2002.

4



--------------------------------------------------------------------------------



 



1.16   “HVAC” has the meaning set forth in Section 4.1.   1.17   “Improvements”
means all improvements, additions, alterations, removal and fixtures installed
in the Premises after the Commencement Date by Tenant or at Tenant’s request and
expense that are not Trade Fixtures, and shall include without limitation works
relating to internal partitions, floors and ceilings within, the Premises,
electrical wiring, conduits, light fittings and fixtures, electrical wiring,
conduits, light fittings and fixtures, fire protection devices, all plumbing and
gas installations, pipes, apparatus, fittings and fixtures; and all mechanical
and electrical engineering works.   1.18   “Landlord” has the meaning set forth
is the introductory paragraph.   1.19   “Landlord’s Agents” means the agents,
employees and assigns (and their respective agents and employees) of Landlord.  
1.20   “Landlord Services” is defined in Section 8.1.   1.21   “Law” means any
present or future judicial decision, statute, constitution, ordinance,
resolution, regulation, role, administrative order, Permit, standard, directive,
notice, guideline, or other requirement of any local, state, federal, or other
government agency or authority, including the HDB (including quasi-official
entities such as a board of fire examiners, public utility of special district)
having jurisdiction over the Parties to this Sublease Agreement at or the
Project or any Permitted Use, including, as may be applicable, the HDH,
Pollution Control Department (National Environment Agency) and Urban
Redevelopment Authority.   1.22   “Monthly Base Rent” has the meaning set forth
in the Sublease Summary.   1.23   “Option Term” has the meaning set forth in
Section 2.2.       1.24   “Permitted Use” has the meaning set forth in the
Sublease Summary.       1.25   “Preexisting Hazardous Substances” means
Hazardous Substances, if any, existing in, on, under or about the Premises,
Building or Project on or before the Commencement Date in violation of
applicable Environmental Laws.   1.26   “Premises” has the meaning set forth in
the Sublease Summary.   1.27   “Private Restrictions” means all recorded
covenants, conditions and restrictions, private agreements, reciprocal easement
agreements and any other recorded instruments (herein “encumbrances”) affecting
the use of the Premises as of the date hereof, including without limitation the
terms and conditions of the Head Lease and any other conditions imposed by HDB
in relation to the Premises or the Building, and all encumbrances so recorded
after the date hereof which do not materially interfere with Tenant’s then
existing use of the Premises or, alternatively, which were approved by Tenant,
which approval shall not be reasonably withheld or delayed; provided, however,
that in no event shall any Private Restriction prevent, limit or restrict Tenant
from utilizing the Premises for the Business Use.   1.28   “Project” has the
meaning set forth in the Sublease Summary.   1.29   “Release” means any
accidental or intentional spilling, leaking, pumping, pouring, emitting,
discharging, injecting, escaping, leaching, migrating, dumping or disposing in,
over, on, under, through, or about the air, land, surface water, ground water,
or the environment (including without limitation the abandonment or discarding
of receptacles containing any Hazardous Substances), unless and to the extent
permitted or authorized by a governmental agency.   1.30   “Rent” is defined in
Section 3.3.   1.31   “Rules and Regulations” is defined in Section 4.3.

5



--------------------------------------------------------------------------------



 



1.32   “Security Deposit Amount” is the amount equivalent to three (3) months of
the Monthly Base Rent and Tenant’s Contribution to be dealt with pursuant to
Section 3.5, which amount shall be paid in bank guarantee or letter of credit
reasonably satisfactory to Landlord.   1.33   “Service Failure” is defined in
Section 7.3.   1.34   “Singapore Dollar” means the legal currency of Singapore
and indicated herein as “S$” before a dollar amount.   1.35   “Site Map” has the
meaning set forth in the Sublease Summary.   1.36   “Sublease Agreement” or
“Agreement” means this printed agreement, and all exhibits attached hereto, as
the same may be amended in accordance with the Sublease Agreement from time to
time; all of which are attached hereto and incorporated herein by this
reference.   1.37   “Sublease Term” shall be for a period of time commencing on
the Commencement Date and ending at midnight on the Expiration Date unless
sooner terminated as provided herein or later extended pursuant to the terms of
this Sublease.   1.38   “Tenant” has the meaning set forth in the introductory
paragraph.   1.39   “Tenant’s Agents” means the agents, employees and assigns
(and their respective agents and employees) of Tenant.   1.40   “Tenant’s
Contribution” has the meaning set forth in the Sublease Summary.   1.41  
“Tenant’s Minimum Liability Insurance Coverage” means a minimum limit of One
Million Dollars (S$1,000,000.00) per occurrence.   1.42   “Trade Fixtures” means
(i) Tenant’s inventory, furniture, and business equipment, and (ii) anything
affixed to the Premises for purposes of trade, manufacture, ornament or domestic
use which is owned by Tenant as of the Commencement Date or thereafter acquired
by Tenant at its own expense (or by another party on its behalf) and which can
be removed without material injury to the Premises. Such affixed items which are
an integral part of the Premises shall not constitute Trade Fixtures.
Notwithstanding the foregoing, all of Tenant’s signs shall be deemed Trade
Fixtures, in each case regardless of how affixed to the Premises or Common Area.
  1.43   “Transfer” has the meaning set forth in Section 15.1.1   1.44  
“Transferee” has the meaning set forth in Section 15.2.

SECTION 2
LETTING

2.1   Letting. Subject to Section 17.21 hereof, Landlord hereby lets to Tenant,
and Tenant rents from Landlord, for the Sublease Term upon the terms and
conditions of this Sublease Agreement together with the Special Conditions
attached hereto, the Premises for Tenant’s own use in the conduct of Tenant’s
business together with the non-exclusive right to use (which includes the
permitted use by Tenant’s Agents, customers and invitees of) the Common Area,
including, without limitation, subject to Section 4.6 hereof, the Building
Parking Areas. Landlord reserves for its exclusive use all areas in the Project
other than the Common Areas and the Premises, as well as the exterior walls, the
roof and the area beneath and above the Premises, and Landlord reserves the
right to install, maintain, use, and replace ducts, wires, conduits and pipes
leading through the Premises; provided, however, that in its exercise of such
rights, Landlord shall use reasonable efforts to minimize interference with
Tenant’s access to and use of the Premises. By taking possession of the
Premises, Tenant shall be conclusively deemed to have accepted the Premises in
their then existing condition as of the Commencement Date, “AS-IS, WITH ALL
FAULTS.” Tenant acknowledges and agrees that, except for the representations set
forth in Section 17.17 hereof, Landlord has made no representations or
warranties to Tenant,

6



--------------------------------------------------------------------------------



 



    express or implied, with respect to the Premises, whatsoever, including,
without limitation, any representation or warranty as to the suitability of the
Premises for Tenant’s intended use.

2.2   Option to Extend Sublease Term. Tenant shall have the option to extend the
Sublease Term for a term as specified in the Sublease Summary (“Option Term”) at
the then prevailing market rate and on such terms and conditions as may be
imposed by HDB in granting its approval for such extension, by submitting to
Landlord a written request for such extension not less than six (6) months
before the expiry of the then-Sublease Term, provided that there shall not at
the time of such request exist any Event of Default hereunder. Tenant’s option
to extend the Sublease Term under this Section 2.2 is subject to all necessary
approvals having been obtained and remaining in force, including but not limited
to such approvals as may be required under HDB’s Terms of Approval for
Subletting. If HDB approves any extension of the Sublease Term for a period
shorter than the Option Term, then such extension of the Sublease Term shall be
reduced to such shorter term as may be approved by HDB from time to time.
Landlord shall take all steps including applying for all necessary approvals, to
enable the Sublease Term to be extended in accordance with this Section 2.2
(and, for the avoidance of doubt, as contemplated in Section 1.11 hereof).
Landlord shall bear all costs and expenses incurred by Landlord in connection
with any extension of the Sublease Term, including without limitation legal
costs and the costs of obtaining any necessary approvals. For the avoidance of
any doubt, the Parties hereby confirm that it is their intention that if the
Sublease Term or any Option Term as approved by HDB is less than five (5) years
or if HDB’s approval for any extension of the Sublease Term or Option Term is
for a period less than five (5) years, Tenant shall have the option to extend
the Sublease Term and subsequent terms such that the aggregate period comprising
(x) the Sublease Term; (y) Option Terms; and/or (z) extended term(s) of the
sublease of the Premises granted to Tenant with effect from the Commencement
Date shall not be less than fifteen (15) years. Landlord shall use good faith,
best endeavors to secure such approvals (including from the HDB) as necessary to
ensure that the intention of the Parties may be realized; provided, however,
that the foregoing covenant shall not require Landlord to pay any amounts in
connection with obtaining such approvals, other than filing or similar fees
which have been allocated among the Parties pursuant to this Agreement.
Notwithstanding anything to the contrary hereinabove, and in addition to the
renewal options set forth herein, Landlord and Tenant agree that in accordance
with market practice, in connection with any discussions regarding renewal or
extension of the Sublease Term, Landlord and Tenant shall negotiate in good
faith regarding the reduction of the floor area of which the Premises shall be
comprised in any such extended term.       The expression “prevailing market
rent” for the purpose of this Section 2 .2 means the market rent (inclusive of
Tenant’s Contribution) determined as being at the time of such determination,
the prevailing market rent for the Premises. The Parties shall endeavour to
agree on the prevailing market rent. If the Parties have not reached an
agreement on the prevailing market rent by two (2) months before the expiry of
the initial Sublease Term or any Option Term, as applicable, Landlord and Tenant
shall within two (2) weeks thereof each appoint a reputable licensed valuer (and
in the absence of appointment by either Party within the said two (2) week
period, the Party who has appointed its licensed valuer may appoint the second
licensed valuer) to determine the prevailing market rent and the average of the
two (2) valuations shall be accepted by the Parties as the prevailing market
rent for the Premises. Each Party shall bear the costs and expenses of and in
connection with the appointment of its own licensed valuer but if two
(2) licensed valuers are appointed by one (1) Party pursuant to the above
provisions, then the costs and expenses of and in connection with the
appointment of the two (2) licensed valuers shall be borne by Landlord and
Tenant in equal shares. The licensed valuers shall act as experts and not as
arbitrators and their determination shall be conclusive and binding on the
Parties.

2.3   Compliance with the Head Lease and Laws. This Sublease Agreement,
including the Sublease Term and Tenant’s option to extend under Section 2.2, is
subject always to the terms of the Head Lease executed between HDB and Landlord
and any applicable Laws. If HDB approves this Sublease Agreement for a period
shorter than the Sublease Term, then the Sublease Term shall be reduced to such
shorter term as approved by HDB from time to time without prejudice to Tenant’s
rights to obtain the benefit of this Agreement for the entire Sublease and
Option Terms as provided in Section 2.2 above. Without prejudice to the
generality of the foregoing, Tenant shall: (a) observe and perform all the terms
and covenants set out in the Head Lease executed between HDB and Landlord and on
the part of Landlord to be observed and performed, in so far as the same are
applicable to the Premises (except for the obligation to pay rent and service
charge); (b) comply with all terms and conditions imposed by HDB on granting its
approval to this Sublease Agreement in so far as they relate to the Premises
(including HDB’s Terms of Approval of Subletting); and (c) comply with any
additional obligations

7



--------------------------------------------------------------------------------



 



    with which Landlord may be liable to comply with by any direction or
requirement of HDB in so far as they relate to the Premises. In the event of any
conflict or inconsistency between the terms of this Sublease Agreement and the
terms of the Head Lease executed between HDB and Landlord, the latter shall
prevail. Landlord warrants and represents that a true and complete copy of each
of the Head Lease executed between HDB and Landlord, HDB’s Terms of Approval for
Subletting and (if any) the additional obligations to be complied with by
Landlord, are attached hereto as Exhibit D. In the event the terms of the Head
Lease are amended, Landlord shall notify Tenant of such amendments within
reasonable time of knowledge of the same.

2.4   Termination of Head Lease.

  (a)   The Parties acknowledge that, under HDB’s Terms of Approval of
Subletting, HDB may revoke its subletting approval for this Sublease Agreement
upon giving Landlord three (3) months’ written notice without being liable for
any inconvenience, loss damages, compensation, costs or expenses whatsoever.

  (b)   If HDB gives Landlord notice to revoke its subletting approval for this
Sublease Agreement pursuant to the aforesaid, or the Head Lease is terminated
for whatever reason then on the expiry of such notice or on such termination (as
the case may be), this Sublease Agreement will terminate immediately provided
that Landlord immediately notifies Tenant of such notice from HDB or such
termination of the Head Lease upon knowledge of the same. The termination will
not affect the rights of either Party against the other Party for any previous
default of that other Party of the provisions of this Sublease Agreement.
Landlord will not be liable for any inconvenience, loss, damage, cost expense or
compensation in connection with the termination of this Sublease Agreement
pursuant to this Section 2.4, unless such termination arises as a result of
either a default under the Head Lease by Landlord or any other willful act or
omission of Landlord.

SECTION 3
RENT & AIR-CONDITIONING CHARGES

3.1   Monthly Base Rent. Commencing on the Commencement Date and continuing on
the first day of each month throughout the Sublease Term, Tenant shall pay
Landlord without offset, deduction or prior notice except as otherwise provided
hereunder, the Monthly Base Rent, as base rent for the Premises. Landlord shall
at all times inform HDB of any changes in the Monthly Base Rent charged. In the
event of any changes, HDB reserves the right to revise the applicable subletting
fee, which is subject to applicable goods and services tax. The Monthly Base
Rent shall be adjusted to the then prevailing market rent during the Sublease
Term upon the expiry of the year as specified in the Sublease Summary. The
expression “prevailing market rent” for the purpose of this Section 3.1 shall
have the same meaning as Section 2.2 herein.

3.2   Additional Rent. Commencing on the Commencement Date and continuing
throughout the Sublease Term, subject to Section 8 of this Agreement, Tenant
shall pay the following as additional rent (the “Additional Rent”): (i) Tenant’s
Contribution and (ii) any other charges due to the Landlord pursuant to this
Sublease Agreement.

3.3   Payment of Rent and Air-Conditioning Charges. All Monthly Base Rent and
Tenant’s Contribution (collectively, the “Rent”) and Air-Conditioning Charges
shall be paid in advance on the first day of each calendar month during the
Sublease Term. All amounts due hereunder shall be paid in the lawful currency of
Singapore, without any abatement, deduction or offset whatsoever or without any
prior demand therefor (except, in any case, as otherwise expressly provided
herein). Rent and Air-Conditioning Charges shall be paid directly to Landlord at
the primary Landlord notice address set forth on the Sublease Summary, or such
other address as may be designated in writing by Landlord upon 30 days’ prior
written notice to Tenant in accordance with Section 17.9. Tenant’s obligation to
pay Monthly Base Rent shall be prorated for any partial month based on a thirty
(30) day month. As used herein, the word “month” shall mean a period beginning
on the first (1st) day of a calendar month and ending on the last day of that
calendar month.

8



--------------------------------------------------------------------------------



 



3.4   Late Charge and Interest on Rent and Air-Conditioning Charges in Default.
Tenant acknowledges that the late payment by Tenant of any monthly installment
of Monthly Base Rent, any Additional Rent or Air-Conditioning Charges will cause
Landlord to incur certain costs and expenses not contemplated under this
Sublease Agreement, the exact amount of which are extremely difficult or
impractical to fix. Such costs and expenses will include, without limitation,
administration and collection costs and processing and accounting expenses.
Therefore, if any such Monthly Base Rent, Tenant’s Contribution or Additional
Rent is not received by Landlord from Tenant within five (5) days after the
delinquent amount became due, Tenant shall immediately pay to Landlord a late
charge equal to S$4,000; provided, however, that the aforementioned late charge
will not apply to the first late payment, if any, during the period commencing
on the Commencement Date and ending on the first anniversary thereof. Landlord
and Tenant agree that this late charge represents a reasonable estimate of such
costs and expenses and is fair compensation to Landlord for its loss suffered by
Tenant’s failure to make timely payment. In no event shall this provision for a
late charge be deemed to grant to Tenant a grace period or extension of time
within which to pay any rent or prevent Landlord from exercising any right or
remedy available to Landlord upon Tenant’s failure to pay any rent due under
this Sublease Agreement in a timely fashion, including the right to terminate
this Sublease Agreement. If any amount due hereunder is not paid on or before
the fourteenth (14th) day following the due date, then, without prejudice to any
of Landlord’s other rights and remedies and in addition to such late charge,
Tenant shall pay to Landlord interest on the delinquent amount at the Agreed
Interest Rate from the date such amount became due until paid.

3.5   Security Deposit.

  3.5.1   Tenant shall, as soon as commercially practicable hereafter but in no
event later than the Commencement Date pay to and maintain with Landlord the
Security Deposit Amount:

  (a)   as security for compliance by Tenant of all the provisions in this
Sublease Agreement; and     (b)   to secure or indemnify Landlord against;

  (i)   any loss or damage from any default by Tenant under the Sublease
Agreement; and     (ii)   any other claim by Landlord at any time against Tenant
in relation to any matter arising out of or in connection with the Premises.

  3.5.2   Without prejudice to any of Landlord’s rights or remedies, if any
default by Tenant under this Sublease Agreement occurs, Landlord is entitled
(but not obliged) to apply the whole or part of the Security Deposit Amount in
or towards making good any loss or damage sustained by Landlord as a result of
that default and any expense incurred by Landlord in making good the loss or
damage, in any manner as may be prescribed by Landlord.     3.5.3   Tenant must
pay to Landlord within seven (7) days of the demand being made (a) an amount
equal to the amount applied by Landlord under Section 3.5.2 above, as
replacement of the part or whole of the Security Deposit Amount applied, (b) any
shortfall in the Security Deposit Amount in the event of a change in the Monthly
Base Rent and/or Tenant’s Contribution.     3.5.4   Landlord must repay to
Tenant, the Security Deposit Amount, without interest and after proper
deductions by Landlord, within one (1) month after the end of the Sublease Term
or termination of this Sublease if Tenant has then paid all sums owing and
performed all other obligations under this Sublease Agreement to the
satisfaction of Landlord.     3.5.5   Tenant must not set-off any part of the
Security Deposit Amount against any Rent or other sums owing to Landlord.    
3.5.6   The rights of Landlord under this Section 3.5 are in addition to and
will not affect the other rights of Landlord under this Sublease Agreement.

9



--------------------------------------------------------------------------------



 



3.6   Air-Conditioning Charges. Commencing on the Commencement Date and
continuing throughout the Sublease Term, Tenant shall pay the Landlord the
Air-conditioning Charges for the supply of air-conditioning to the Premises,
such costs to be calculated by the Landlord and notified to the Tenant in
writing. Landlord reserves the right to adjust such Air-Conditioning Charges
from time to time. Landlord’s decision to adjust the Air-Conditioning Charges
either upwards or downwards shall be based on factors including but not limited
to the prevailing market rates and the price of crude oil which affects the
price of Landlord’s power contract with the electricity supplier.

SECTION 4
USE OF PREMISES

4.1   Limitation on Type. Tenant shall use the Premises solely for the Permitted
Use and for no other purpose. Tenant shall not do or permit anything to be done
or omit to do anything in or about the Premises that will (i) cause structural
injury to the Premises or Project, (ii) cause damage to any part of the Premises
or Project, or (iii) violate, or cause Landlord to be in violation of, any Laws
or Private Restrictions. Tenant shall not operate any equipment within the
Premises that will (iv) injure, vibrate or shake the Premises or Project,
(v) interfere with, impose additional load on or overload existing electrical
systems or other mechanical equipment servicing the Premises or Project,
(vi) impair the efficient operation of the sprinkler system or the heating,
ventilating or air conditioning (“HVAC”) equipment within or servicing the
Premises or Project, or (vii) damage, overload, or corrode the plumbing or
sanitary sewer system. Tenant shall not attach, hang or suspend anything from
the ceiling, roof, walls or columns of the Premises or set any load on the floor
in excess of the load limits for which such items are designed nor operate hard
wheel forklifts within the Premises. Tenant’s use of the Premises shall not
(viii) create a fire or health hazard, (ix) damage the Premises, or (x) violate
any Environmental Laws. Tenant shall keep the Premises in a neat, clean,
attractive and orderly condition, free of any objectionable noises, odors, dust
or nuisances.

4.2   Compliance with Laws and Private Restrictions. Tenant’s lease of the
Premises shall be subject to (i) all Laws, (ii) all Private Restrictions, and
(iii) to the extent same do not increase Tenant’s obligations or reduce its
rights under this Agreement or otherwise conflict with this Agreement, the Rules
and Regulations from time to time promulgated by Landlord pursuant to
Section 4.3, governing the use of the Premises. Tenant shall not use or permit
any person to use the Premises in any manner which violates any Laws or Private
Restrictions. Tenant shall abide by and promptly observe and comply with all
Laws and Private Restrictions. Without prejudice to the above, Tenant shall:
(i) comply with all requirements under any present or future Act of Parliament,
order, by-law or regulation as to the use or occupation of the Premises;
(ii) execute with all due diligence all works to the Premises for which Tenant
is liable in accordance with this Section 4 and of which Landlord has given
written notice to Tenant, and if Tenant shall fail to do so after adequate
notice and opportunity to undertake same, Tenant shall permit Landlord to enter
the Premises to carry out such works and to pay to Landlord on demand the
expense of so doing (including surveyors’ and other professional advisers’ fees)
together with interest at the Agreed Interest Rate from the date of expenditure
until payment by Tenant to Landlord; and (iii) not allow the Premises to enter,
remain or be used as a place in which any person is employed in contravention of
Section 57(1)(e) of the Immigration Act (Cap. 133), Section 5 of the Employment
of Foreign Manpower Act (Cap. 91A) and any other similar Law in force at the
moment.

4.3   Rules and Regulations. Tenant shall observe and comply with the Rules and
Regulations attached to this Sublease Agreement as Exhibit B attached hereto and
made a part hereof (the “Rules and Regulations”). Subject to the limitation in
Section 4.2 above, Landlord shall have the right at any time and from time to
time to make, add to, amend, cancel or suspend such Rules and Regulations in
respect of the Building as in the judgment of Landlord may from time to time be
required for the management, safety, care or cleanliness of the Building or for
the preservation of good order therein or for the convenience of tenants or for
the use of the common areas of the Building, including without limitation, the
hours of access and fees, if any, payable by the users therefor, for the use of
the facilities (if any) in the Building provided by Landlord and all such Rules
and Regulations shall bind Tenant upon delivery of a copy thereof to Tenant upon
(and from the date on which notice in writing thereof is given to Tenant by
Landlord); provided, however, that Landlord shall not be liable to Tenant in any
way for violation of the Rules and Regulations by any person including other
tenants of the Building or the employees, independent contractors, agents,
visitors, invitees or licensees of any such persons. If

10



--------------------------------------------------------------------------------



 



    there shall be any inconsistency between the provisions of this Sublease
Agreement and the provisions of such Rules and Regulations then the provisions
of this Sublease Agreement shall prevail. Landlord shall not be responsible for,
or subject to any liability as a result of, the violation by Tenant or any other
person of any such Rules and Regulations. Landlord shall use best endeavors to
uniformly enforce the Rules and Regulations.

4.4   Insurance Requirements. Tenant shall not use or permit any person to use
the Premises in any manner whereby any policy of insurance on including or in
any way relating to the Premises taken out by Landlord may become void or
voidable or whereby the rate of premium thereon or on the remainder of the
Building may be increased.   4.5   External Areas and Outer Doors. No materials,
supplies, tanks or containers, equipment, finished products or semi-finished
products, raw materials, inoperable vehicles or articles of any nature shall be
stored upon or permitted to remain outside of the Premises except by the loading
docks and related holding areas. Landlord shall so far as practicable keep the
outer doors of the Building open so as to provide Tenant and Tenant’s employees,
independent contractors, agents and permitted occupiers uninterrupted access
subject always to the closure of the outer doors of the Building at such time as
Landlord in its own discretion shall think fit. Landlord may in the case of
invasion, mob, riot, public excitement or other circumstances rendering such
action advisable in landlord’s opinion, prevent access to the Building during
the continuance of the same and for so long and in such manner as Landlord deems
necessary including the closure of all doors and entrances of the Building.  
4.6   Parking and Loading Docks. Tenant is allocated and shall have the right to
use a number of parking stalls in the Building Parking Area determined based on
a ratio of 1 stall per each 110 square meters of lettable space then-leased by
Tenant hereunder for its use and the use of Tenant’s Agents, customers and
invitees throughout the Sublease Term, Option Terms and any other extension term
of this lease. Tenant shall not at any time use more parking stalls than the
number so allocated to Tenant or park its vehicles or the vehicles of others in
any portion of the Project outside of the Building Parking Areas. Tenant shall
not have the exclusive right to use any specific parking stall but Landlord
shall provide Tenant access to all Building Parking Areas including the basement
parking area. Landlord reserves the right, after having given Tenant reasonable
written notice, to have any vehicles owned by Tenant or Tenant’s Agents
utilizing parking spaces in excess of the parking spaces allowed for Tenant’s
use or in any portion of the Project outside of the Building Parking Areas, to
be towed away at Tenant’s cost. All trucks and delivery vehicles shall be
(i) parked at the rear of the Building, (ii) loaded and unloaded in a manner
which does not unreasonably interfere with the businesses of Landlord or other
occupants of the Project, and (iii) permitted to remain on the Project only so
long as is reasonably necessary to complete loading and unloading. In the event
Landlord elects or is required by any Law to limit or control parking in the
Project, whether by validation of parking tickets or any other method of
assessment, Tenant agrees, at no expense or inconvenience to Tenant or Tenant’s
Agents, to participate in such validation or assessment program under such
reasonable rules and regulations as are from time to time established by
Landlord.   4.7   Fire Prevention. Tenant shall co-operate with Landlord to
establish a fire-safe environment for all users of the Building. For this
purpose, Tenant shall: (i) participate in all fire drills; (ii) attend fire
safety awareness talks; (iii) practice the use of fire extinguishers; and
(iv) participate in any other activities deemed necessary by Landlord or as
directed by the authorities from time to time.   4.8   Weights and Stresses.
Tenant shall obtain the prior written consent of Landlord before bringing upon
the Premises any heavy machinery or other plant, equipment or goods with an
imposed load in excess of 4 KN/m2 (or such other weight as may be prescribed by
Landlord as being applicable to the Premises). Landlord may direct the routing,
installation and location of all such machinery, plant, equipment and goods and
Tenant shall comply with all such directions. Landlord shall in all cases retain
and have the power to prescribe the weight and proper position of all iron or
steel safes and other heavy machinery and equipment, articles or goods
whatsoever in the Premises and any or all damage caused to the Building or any
part thereof by Tenant or anyone on its behalf by taking in or moving out any
safe, items of machinery and equipment, furniture, goods or other articles or
during the time such are in the Building, shall be made good by Tenant. If
Tenant shall not within seven (7) days of Landlord’s notice, proceed diligently
to repair or make good the damage, Landlord may repair or make good the same and
the expenses of Landlord together with interest at the Agreed Interest Rate from
date of expenditure until payment by Tenant to Landlord shall be paid by Tenant
on demand and such

11



--------------------------------------------------------------------------------



 



    monies shall be recoverable as if they were rent in arrears. Notwithstanding
anything to the contrary hereinabove, Landlord acknowledges and covenants that
the location and load of any such machinery, plant, equipment and goods as of
the date of this Agreement is in compliance with the aforesaid requirements.  
4.9   Upkeep of the Premises. Tenant shall: (i) keep the Premise free of pests,
rodents, vermin and insects; (ii) keep the windows of the Premises closed at all
times and not to erect or install any sign, device, furnishing, ornament or
object which is visible from the street or from any other building and which, in
the reasonable opinion of Landlord, is incongruous or unsightly and will detract
from the general appearance of the Building; (iii) ensure that the decor and
design of the exterior of the Premises are in accordance with plans and
specifications previously submitted to and approved by Landlord, and not to make
any changes to such external parts without the prior written consent of
Landlord; (iv) ensure that all doors of the Premises are safely and properly
locked and secured when the Premises are not occupied; (v) not cover or obstruct
or permit to be covered or obstructed in any manner or by any other article or
thing (other than window blinds approved by Landlord), the windows, sky-lights
or ventilating shafts or air inlets or outlets which reflect or admit light or
enable air to flow into or out of the Premises or any part of the Building;
(vi) not employ in or about the Premises any cleaner other than a cleaning
contractor approved by Landlord to carry out the cleaning work for the Premises
and Tenant shall not have any claim against Landlord for any act, omission or
negligence of such cleaner in or about the performance or purported performance
of his duties; and (vii) ensure that all sweepings, rubbish, refuse, waste paper
or other similar substances are properly disposed of in accordance with the
guidelines, rules and regulations prescribed by Landlord from time to time and
not to throw, place or allow to fall or cause or permit to be thrown or placed
any sweepings, rubbish, refuse, waste paper or other similar substances in the
lift shafts, water-closets or other conveniences in the Building and Tenant
shall on demand pay to Landlord the costs of repairing any damage to such lift
shafts, water-closets or other conveniences arising therefrom.   4.10   Nuisance
and Other Restrictions. Tenant shall not: (i) use the Premises for any noxious,
noisy or offensive trade or business nor for any illegal or immoral act or
purpose; (ii) hold in or on the Demised Premises any public entertainment;
(iii) permit any vocal or instrumental music in the Premises so that it can be
heard outside the Premises; (iv) permit pets of any kind to be kept on the
Premises; (v) do in or upon or permit to be done in or upon the Premises
anything which may be or may become or cause a nuisance, annoyance, disturbance,
inconvenience or damage to Landlord or its other tenants of the Building or to
the owners, tenants and occupiers of adjoining and neighboring properties;
(vi) allow any person to sleep in the Premises nor to use the Premises for
residential purposes; (vii) permit or cause to be permitted other than in
designated areas the placing or parking of bicycles, motor cycles or scooters,
trolleys and other wheeled vehicles and/or the stocking or storage or littering
of goods or things in the common parts of the Building, the corridors,
passageways, pavements and the car-parking areas, and Tenant shall keep all such
internal and external parts of the Building clear and free of all obstruction at
all times; provided that motorcycles shall continue to be permitted to be parked
on the surface parking areas and in the basement parking area and bicycles may
be parked on corners not obstructing any traffic; (viii) place or take into the
passenger lifts any baggage, furniture, parcels, sacks, bags, heavy articles or
other goods or other merchandise save only such light articles as briefcases,
attaché cases and handbags and to use only the service lift prescribed by
Landlord for the transportation of furniture, goods and other heavy equipment;
(ix) permit or allow food trays and tiffin carriers to be brought into or
carried in any passenger lift and Tenant shall ensure that such items are
conveyed in the service lift only; (x) permit or allow the contractors, workmen
or cleaners (with or without equipment and tools) engaged by Tenant to use the
passenger lifts of the Building and to ensure that they use only the service
lift prescribed by Landlord; (xi) solicit business, display or distribute
advertising material in the carparks or other common areas of the Building;
(xii) ensure that Tenant and Tenant’s Agents shall use the utility areas, water
closets and toilet facilities in the common parts of the Building in such a
manner that (a) such utility areas, water closets and toilet facilities will not
be left by Tenant and Tenant’s servants, agents independent contractors and
permitted occupiers in an unhygienic condition nor left in an untidy or dirty
state or condition, (b) the pipes, drains, basins and sinks in such utility
areas, water closets and toilet facilities are clean and unblocked and (c) does
not result in excessive and unreasonable water consumption in the utility areas,
water closets and toilet facilities; (xiii) permit trade vehicles while being
used for delivery and pick up of merchandise to or from the Premises to be
driven parked or stopped at any place or time within the Building except within
the loading dock of the Building and except at such other place or places and at
such time or times as Landlord may specifically allow and Tenant shall prohibit
its employees service suppliers and

12



--------------------------------------------------------------------------------



 



    others over whom Tenant may have control from parking delivery vehicles
during loading or unloading in any place other than the specifically approved
loading dock and such other specifically approved places as aforesaid, and from
obstructing in any manner howsoever the entrances exits and driveways in and to
the common parking areas and also the pedestrian footways in or to the common
parts of the Building; or (xiv) carry out or permit unauthorized smoking in the
Premises and the lobbies, corridors, staircases, lifts, hoists, lavatories and
other parts in common use in the Building, and Tenant shall in accordance with
the Smoking (Prohibition in Certain Places) Act (Cap. 310) appoint a manager who
may adopt any means to bring to Tenant’s Agents attention to such prohibition.  
4.11   Use and Name of Building. Landlord shall have the right at all times to
change the name or number by which the Building is known, which Landlord shall
give ample notice to the Tenant, stating the reason of such change.
Nothwithstanding this, Landlord may consider Tenant’s feedback to the change of
name or number, if any. So long as Tenant occupies at least 50% of the Building,
Landlord shall not lease, license, sublease or otherwise permit occupancy in the
Building by any entity or person whose primary business is the Business Use,
unless the parties otherwise agree. Tenant shall not use the name of the
Building as part of its trade or business name, other than as its address and
place of business. Tenant shall not use a name, trade mark or service mark which
includes the name of the Building or any derivative name sounding similar
thereto for any purpose whatsoever.   4.12   Signs. Tenant shall not place or
display on the exterior of the Premises or on the windows or inside the Premises
so as to be visible from the exterior of the Premises any name, writing, notice,
sign, illuminated sign, display of lights, placard, poster, sticker or
advertisement other than (i) the name of Tenant sign written on the entrance
doors of the Premises in a style and manner previously approved in writing by
Landlord, (ii) the name of Tenant displayed in such indicator board in the
Building as Landlord may designate from time to time, and (iii) exterior
monument signage at the Project as may otherwise be agreed to between Landlord
and Tenant. All such approved signs shall strictly conform to all Laws and
Private Restrictions and shall be installed at the expense of Tenant. If any
name, writing, notice, sign, placard, poster, sticker or advertisement shall be
placed or displayed in breach of these provisions, Tenant hereby agrees to
permit Landlord to enter the Premises and to remove such name, writing, notice,
sign, placard, poster, sticker or advertisement and to pay to Landlord on demand
the expense of so doing. If Landlord so elects, Tenant shall, at the expiration
or sooner termination of this Sublease Agreement, remove all signs installed by
it and repair any damage caused by such removal. Tenant shall at all times
maintain such signs in good condition and repair. Notwithstanding the foregoing,
subject to Tenant shall have the right to install three (3) external signs as
follows: two (2) to be located at the entrances to the Project as located on the
Site Map and one (1) on the façade of the Building, in each instance next to
(and of comparable size and prominence) as the existing Agilent signs. Tenant
shall maintain such signs at its own cost and expenses.   4.13   Landlord’s
Right to Deal with Adjoining Property. Landlord may deal as it may think fit
with other property belonging to Landlord adjoining or nearby the Project and to
erect or suffer to be erected on such property in compliance with Law any
buildings whatsoever whether or not such buildings shall affect or diminish the
light or air which may now or at any time be enjoyed by Tenant in respect of the
Premises. Landlord shall have the right at all times without obtaining any
consent from or making any arrangement with Tenant to alter, reconstruct or
modify in any way whatsoever or change the use of the parts of the Building
(including all fixtures, fittings, machinery and apparatus therein and thereto),
which are defined to be common property under the Land Titles (Strata) Act or if
the Building is not subdivided and registered under the Land Titles (Strata)
Act, those parts of the Building which would reasonably be deemed to be common
property if the Building had been subdivided and registered under that Act, so
long as proper means of access to and egress from the Premises are afforded and
essential services are maintained at all times. Nothing contained in this
Sublease Agreement shall confer on Tenant any right to enforce any covenant or
agreement relating to other parts of the Building demised by Landlord to others,
or limit or affect the right of Landlord in respect of any such other premises
to deal with the same and impose and vary such terms and conditions in respect
thereof in any manner as Landlord may think fit. Landlord and its workmen and
agents shall be entitled, at any time after delivery of the Premises to Tenant
and prior to the issue of the Certificate of Statutory Completion, to make such
alterations or additions to the Premises as may be required by the competent
authorities for purpose of the issue of the Certificate of Statutory Completion
and Tenant shall permit Landlord, its workmen and agents access into the
Premises at all reasonable times for that purpose. In the event that the issue
of the Certificate of Statutory Completion is rejected or otherwise withheld or
delayed as a result of any deviation, alteration, addition or installation
carried out or caused to be carried out by

13



--------------------------------------------------------------------------------



 



    Tenant without the written consent of Landlord or as a result of any act,
default or omission on the part of Tenant, Landlord may by notice in writing
require Tenant to rectify the same within a period of seven (7) days and if
Tenant does not comply with Landlord’s notice within the said period of seven
(7) days, Landlord and its workmen and agents shall be entitled to enter into
the Premises to make such necessary alterations or additions to the Premises as
may be required by the competent authorities, and to recover from Tenant the
cost of such alterations or additions together with interest at the Agreed
Interest Rate thereon from and including the date the costs were so incurred by
Landlord until the date they are paid (such costs and interest to be recoverable
as if they were rent in arrears).

SECTION 5
TRADE FIXTURES AND IMPROVEMENTS

5.1   Trade Fixtures. All Trade Fixtures shall remain Tenant’s property.   5.2  
Landlord’s Approval for Improvements. Tenant shall not construct any
Improvements or otherwise make any alterations or additions to the Premises or
Project without Landlord’s prior written approval which approval shall not be
unreasonably withheld or delayed and not until Landlord shall have first
approved the plans and specifications therefore. For purpose of seeking
Landlord’s approval herein, Tenant shall submit to Landlord all plans, layouts,
designs, drawings, specifications and details of proposed materials to be used
for any proposed Improvements. Landlord shall be entitled to require Tenant to
engage an architect, engineer or other consultant(s) for the purpose of
considering the plans, specifications and materials relating to the proposed
Improvements and for the purpose of supervising all works carried out by Tenant,
if necessary, having regard to the Improvements. Tenant shall obtain the prior
written approval of Landlord to its appointment of the architect, engineer or
other consultant(s) pursuant to this Section (such approval not to be
unreasonably withheld or delayed).   5.3   Carrying out of Improvements. All
Improvements to the Premises shall only be carried out (i) in the case of any
mechanical and electrical engineering works by a specialist contractor employed
by Tenant subject to consent of Landlord (such consent not to be unreasonably
withheld or delayed). All Improvements undertaken by Tenant shall be done in
accordance with all Laws, and all planning and other consents necessary or
required pursuant to the provisions of any statute, rule, order, regulation or
by-law for any Improvement to the Premises or any part thereof, shall be applied
for and obtained by Tenant at its own cost and expense. Tenant shall not
commence construction of any Improvements until (i) all required governmental
and regulatory approvals and permits shall have been obtained and copies of same
have been provided to Landlord, (ii) all requirements regarding insurance
imposed by this Sublease Agreement have been satisfied, (iii) Tenant shall have
given Landlord at prior written notice of its intention to commence such
construction, (iv) Tenant shall have notified Landlord by telephone of the
commencement of construction on the day it commences, and (v) if requested by
Landlord in its reasonable discretion, Tenant shall have obtained or caused its
general contractor to obtain contingent liability and broad form builders risk
and/or such forms of insurance and/or completion and performance bonds in an
amount reasonably satisfactory to Landlord. Tenant shall carry out and complete
all Improvements to the Premises in accordance with plans, layouts, designs,
drawings, specifications and using materials approved by Landlord, in a good and
workmanlike manner using new materials of good quality, in accordance with all
planning and other consents referred to above, and in compliance with the
reasonable requirements of appointment consultant(s). All Improvements shall
remain the property of Tenant during the Sublease Term, but shall not be
damaged, altered, or removed from the Premises. At the expiration or sooner
termination of the Sublease Term, all Improvements shall be removed from the
Premises in accordance with the provisions of Section 17.5.   5.4   Alterations
Required by Law. Tenant shall, at its own cost, make any alteration, addition or
change of any sort to the Premises that is required by any Law because of (i)
Tenant’s particular use or change of use of the Premises, (ii) Tenant’s
application for any permit or governmental approval, or (iii) Tenant’s
construction or installation of any Improvements or Trade Fixtures. Any other
alteration, addition or change required by Law that is not the responsibility of
Tenant pursuant to the foregoing shall be made by Landlord at Landlord’s own
cost and expense.   5.5   Prohibited Alterations. In no event shall Tenant make
any Improvements to the Premises or the Project which could affect the
structural integrity or the exterior design of the Premises or the Project,

14



--------------------------------------------------------------------------------



 



    or paint or make any Improvements or exert any force or load on the curtain
wall, its frame structure and all its related parts or to place or affix any
structures or articles or materials thereon which would otherwise render the
warranty granted in favor of Landlord in respect of such wall and structure null
and void. Tenant shall not erect, install or put up any exterior lighting,
shade, canopy, awning, shed or other structure, whether permanent or temporary,
at or on, in front of or elsewhere outside the Premises.

SECTION 6
REPAIR AND MAINTENANCE

6.1   Tenant’s Obligation to Maintain. Except as otherwise provided in
Sections 6.2 and 12.1, Tenant shall, at its sole cost and expense, be
responsible for the following during the Sublease Term:

  6.1.1   Tenant shall at all times repair and to keep in a clean and good state
of tenantable repair and condition (fair wear and tear and damage by Landlord
excepted), the Premises and every part thereof, through regular inspections and
servicing, including without limitation the interior thereof, the flooring,
interior plaster or other surface material or rendering on walls and ceilings,
fixtures therein, all doors, windows, glass, locks, fastenings, installations
and fittings for light and power, any automatic fire extinguisher equipment in
the Premises, all above ground plumbing facilities (including all sinks,
toilets, faucets and drains), and all ducts, pipes, vents or other parts of the
HVAC or plumbing system, all electrical facilities and all equipment (including
all lighting fixtures, lamps, bulbs, tubes, fans, vents, exhaust equipment and
systems), all improvements and additions to the Premises and all Landlord’s
fixtures, fittings and appurtenances of whatever nature affixed or fastened to
the Premises, and without prejudice to the generality of the foregoing, to
replace at Tenant’s cost all broken or blown light bulbs, globes or tubes
installed upon the Premises and to make good to the satisfaction of Landlord any
damage or breakage caused to any part of the Premises or to Landlord’s fixtures
and fittings therein by the bringing in or removal of Tenant’s goods or effects
or resulting from any action or omission of Tenant or Tenant’s Agents.     6.1.2
  All repairs and replacements required of Tenant shall be promptly made with
new materials of like kind and quality. If the work affects the structural parts
of the Premises or if the estimated cost of any item of repair or replacement is
in excess of the Twenty-Five Thousand Dollars (S$25,000.00), then Tenant shall
first obtain Landlord’s written approval of the scope of the work, plans
therefor, materials to be used, and the contractor.     6.1.3   If any damage or
injury is caused to Landlord or to any person whomsoever directly or indirectly
on account of the condition of any part of the interior of the Premises
(including flooring, walls, ceiling, doors, windows, curtain wall and its
related parts including fluorocarbon coating thereon and other fixtures), to be
wholly responsible therefor and to indemnify Landlord against all claims,
demands, actions and legal proceedings whatsoever made upon Landlord by any
person in respect thereof. In the interpretation and application of the
provisions of this sub-clause, the decision of the surveyor or architect of
Landlord shall be final and binding upon Tenant (in the absence of manifest
error).

6.2   Landlord’s Obligation to Maintain Repair and Replace. Landlord shall
repair and maintain (i) all utility and other building systems serving the
Premises to the point of entry into the Premises, including without limitation
the mechanical, electrical, plumbing and other systems serving the Premises,
(ii) the roof and the other structural components of the Premises, including but
not limited to the footings, the foundation, the structural floor and the load
bearing walls of the Premises, (iii) the exterior skin of the Premises, and
(iv) all underground utilities, including sewer and water mains and other
underground plumbing, serving the Premises, so that the same are kept in good
order and repair. Additionally, Landlord shall clean, provide janitorial service
(except with respect to the Premises which is Tenant’s cost and responsibility)
for, maintain in good order, condition and repair and replace when necessary the
Building in which the Premises are located and the Common Area and every part
and system of, or serving, the foregoing (including, without limitation,
structural parts of the Building including without limitation foundations, load
bearing and exterior walls, sub-flooring, structural roof and roofing, windows
and frames, gutters, and downspouts on the building, sidewalks, curbs, parking
lots, lamp and light bulb replacement, electrical, lighting, plumbing and sewage
systems and equipment and heating,

15



--------------------------------------------------------------------------------



 



    ventilating, air-conditioning, elevators, emergency, fire protection, life
safety, and support systems servicing the Building), through regular
inspections, servicing, repair and, as commercially reasonably appropriate,
replacement, each at a minimum in the same manner and to the same schedule and
specification as currently being performed prior to the Closing. Landlord may
engage contractors of its choice to perform the obligations required of it by
this Section, and the necessity of any expenditure to perform such obligations
shall be at the sole discretion of Landlord.   6.3   Control of Common Area.
Landlord shall at all times have exclusive control of the Common Area. Landlord
shall have the right, without the same constituting an actual or constructive
eviction and without entitling Tenant to any abatement of Rent, to: (i) close
any part of the Common Area to whatever extent required in the opinion of
Landlord’s counsel to prevent a dedication thereof or the accrual of any
prescriptive rights therein; (ii) temporarily close the Common Area to perform
maintenance or for any other reason deemed sufficient by Landlord; (iii) change
the shape, size, location and extent of the Common Area; (iv) eliminate from or
add to the Project any land or improvement, including multi-deck parking
structures; (v) make changes to the Common Area including without limitation
changes in the location of driveways, entrances, passageways, doors and
doorways, elevators, stairs, restrooms, exits, parking spaces, parking areas,
sidewalks or the direction of the flow of traffic and the site of the Common
Area; (vi) remove unauthorized persons from the Project; or (vii) change the
name or address of the Premises or Project. Tenant shall keep the Common Area
clear of all obstructions created or permitted by Tenant. In exercising any such
rights regarding the Common Area, Landlord shall make a reasonable effort to
minimize any disruption to Tenant’s business. In the event Landlord elects to
remodel or construct improvements upon any part of the Common Area located
outside of the Premises, Tenant will cooperate with such remodeling or
construction, including Tenant’s tolerating temporary inconveniences in order to
facilitate such remodeling or Construction.

SECTION 7
UTILITIES

7.1   Utilities. Utility lines and facilities required by Tenant for Tenant’s
Permitted Use of the Premises are presently at the Premises, fully installed,
assessed and operational, and Landlord shall be responsible at all times for the
maintenance and repair of all such utility lines and facilities as provided in
Section 6.2 hereof. The term “Utility” or “Utilities” as used in this
Section 7.1 shall include gas, electricity, water (including water for fire
protection service), sewer (both sanitary and storm), telephone and waste
pickup. Tenant shall promptly pay all charges including any taxes now or in the
future imposed by SP Services Ltd. or other appropriate authority in respect of
the Utilities, and any other utilities, materials or services supplied and
metered separately to the Premises which shall be consumed or supplied on or to
the Premises, or an appropriate proportion thereof attributable to the Premises,
and pay all necessary hire charges for any equipment or appliances supplied to
Tenant by SP Services Ltd. or other appropriate authority. In the event of such
Utilities and other services not being supplied and metered separately to the
Premises, to pay to Landlord a proportionate part of the cost thereof, such cost
to be calculated by Landlord and notified to Tenant by a statement from Landlord
in writing, such statement to be conclusive as to the amount thereof (save for
manifest error and Tenant’s right to audit pursuant to Section 8.5 below), and
in the event of SP Services Ltd. or other equivalent authority responsible for
the supply of the Utilities and any other services supplied and used in the
Building increasing the charges therefor, Tenant shall pay to Landlord a
proportionate part of the increased costs thereof, such costs to be calculated
by Landlord and notified to Tenant by a statement from Landlord in writing, such
statement to be conclusive as to the amount thereof (save for manifest error and
Tenant’s right to audit pursuant to Section 8.5 hereof).   7.2   Electrical
Meter. Notwithstanding anything to the contrary in Section 7.1, Landlord
covenants that a separate meter for electricity for the Premises shall, at the
sole expense of Landlord, be (a) installed as soon as practicable following the
date hereof and (b) maintained during the Sublease Term.   7.3   Compliance with
Governmental Regulations. Landlord and Tenant shall comply with all rules,
regulations and requirements promulgated by the Government of the Republic of
Singapore, statutory bodies or any other national, state or local governmental
agencies or utility suppliers concerning the use of utility services, including
any rationing, limitation or other control. Landlord may voluntarily cooperate
in a reasonable manner with the efforts of all governmental agencies or utility
suppliers in

16



--------------------------------------------------------------------------------



 



    reducing energy or other resources consumption. Tenant shall not be entitled
to terminate this Sublease Agreement nor to any abatement in rent by reason of
such compliance or cooperation. Tenant agrees at all times to cooperate fully
with Landlord and to abide by all reasonable rules, regulations and requirements
which Landlord may prescribe in order to maximize the efficient operation of the
HVAC system and all other utility systems. In the event of an interruption in or
failure or inability by Landlord to provide water, natural gas or electrical
utility services to the Premises (a “Service Failure”), unless such Service
Failure is caused by any act or omission of Landlord or Landlord’s Agents, such
Service Failure shall not, regardless of its duration, impose upon Landlord any
liability whatsoever, constitute an eviction of Tenant, constructive or
otherwise, entitle Tenant to an abatement of Rent (except as hereafter provided)
or to terminate this Sublease Agreement or otherwise release Tenant from any of
Tenant’s obligations under this Sublease Agreement.

SECTION 8
LANDLORD SERVICES ETC.

8.1   Landlord Services. Landlord shall provide to Tenant the services set forth
on Exhibit C hereto (the “Landlord Services”).   8.2   Air-conditioning
Services. Landlord shall maintain operation of the Building Central Plant to
provide for HVAC when necessary for normal comfort in the Premises. The hours
and temperatures (within a customary comfort range for the location with a
Permitted Use of this nature) shall be subject to Tenant’s control through a
building automation system serving the Premises. Tenant shall pay the Air-
conditioning Charges to Landlord in accordance with Sections 3.3 and 3.6 hereof.
  8.3   Increase in Tenant’s Contribution. Effective at each of 1st of
November 2013, 1st of November 2015, 1st of November 2018, 1st of November 2020
and 1st of November 2023 (each a “Tenant’s Contribution Increase Date”)
(provided that the Sublease Term is still subsisting at the relevant time),
Landlord shall be entitled, by notice in writing to Tenant, to increase Tenant’s
Contribution if there is any increase in Landlord’s cost of providing services.
Any increase in Tenant’s Contribution shall be payable from the date specified
in Landlord’s notice but in each instance not earlier than the then applicable
Tenant’s Contribution Increase Date. Such notice shall, save for manifest error
and subject to Tenant’s audit right, be conclusive and binding on Tenant, both
as to Tenant’s liability for such increase and the amount thereof.   8.4   Audit
Right. Landlord agrees to grant Tenant the right to review, inspect and contest
Landlord’s books and records relating to any Landlord Service, the
Air-conditioning Charges or any other charges or sums claimed by Landlord to be
due and payable by Tenant hereunder, during regular operating hours and at
Tenant’s sole expense; provided, however, that such right may not be exercised
more than two times (2x) during any twelve-month period.

SECTION 9
PROPERTY TAXES

9.1   Property tax imposed or levied by the relevant government authority on the
Premises or on the Project (or any part thereof) and as may be apportioned by
Landlord or attributable to the Premises shall be paid as follows:

  9.1.1   Landlord shall for the duration of the Sublease Term pay property tax
levied on or attributable to the Premises but only to the extent that such
payment by Landlord in respect of the Premises shall not exceed property tax
calculated (i) on the basis of an annual value equivalent to the annual Rent
payable under this Agreement (“Base Annual Valve”) and (ii) at the property tax
rate applicable on first assessment of property tax. In the event that any
additional property tax levied by the relevant authority on or apportioned by
Landlord as attributable to the Premises is payable on account of (aa) the
annual value assessed by the relevant government authority or apportioned by
Landlord as attributable to the Premises (whether on first assessment by the
relevant government authority or as increased from time to time whether
retrospective or otherwise) which is in excess of the Base Annual Value and/or

17



--------------------------------------------------------------------------------



 



      (bb) an increase in the property tax rate above the rate applicable on
first assessment, such additional property tax shall be borne and paid by Tenant
to Landlord on demand.

  9.1.2   In the event that the Premises are not separately assessed for
property tax but the Project is assessed as a whole or in parts, then for the
purpose of Clause 9.1.1 above, Landlord shall determine the apportionment of the
annual value (as assessed by the relevant authority) and the property tax which
would be attributable to the Premises. Such apportionment shall be based on the
proportion which (i) the floor area of the Premises bears to (ii) the net
lettable area of the whole or the relevant part of the Project. Landlord’s
determination of the apportionment shall be accepted by Tenant as final and
conclusive (save for manifest error) and Tenant’s right to audit.     9.1.3  
Tenant’s liability in respect of additional property tax referable to the
Sublease Term, pursuant to the provisions of Clause 9.1 shall not be affected by
the expiry or earlier determination of this Sublease Agreement.     9.1.4  
Objection to any assessment of annual value or imposition of additional property
tax on the Premises during the Sublease Term may be made by Landlord in its
discretion and by Tenant if Tenant deems fit and Landlord shall assist Tenant in
making any objection to the relevant government authority as may be required.

SECTION 10
INSURANCE

10.1   Tenant’s Insurance. Tenant shall maintain insurance complying with all of
the following:

  10.1.1   Tenant shall procure, pay for and keep in full force and effect, the
following (or have the following procured, paid for and kept in force and effect
by Avago for the benefit of Tenant):

  (a)   Broad-form, general commercial liability insurance (or the equivalent
insurance as written for coverage in Singapore), including property damage,
against liability for personal injury, bodily injury, death and damage to
property occurring in or about, or resulting from an occurrence in or about, the
Premises with combined single limit coverage of not less than the amount of
Tenant’s Minimum Liability Insurance Coverage, which insurance shall contain,
“fire legal” endorsement coverage and a “contractual liability” endorsement (if
available for subleased premises occupied for the Permitted Use in the area in
which the Premises is located) insuring Tenant’s performance of Tenant’s
obligation to indemnify Landlord contained in Section 11.4, and with Landlord
and such other parties as Landlord shall designate named as an additional
insured parties;     (b)   Fire and property damage insurance against loss
caused by fire, extended coverage perils including steam boiler insurance,
sprinkler leakage, if applicable, vandalism, malicious mischief and such other
additional perils as now are or hereafter may be included in a standard extended
coverage endorsement from time to time in general use in Singapore; and     (c)
  Worker’s compensation and Employee liability coverage sufficient to comply
with all local Laws;

  10.1.2   The broad-form general commercial liability insurance (or the
equivalent insurance as written for coverage in Singapore) that Tenant is
required to carry under Section 10.1.1(a) shall name Landlord and such other
parties in interest as Landlord designates as additional insureds. Additionally,
all policies of insurance required to be carried by Tenant pursuant to this
Section 10.1 shall (i) be primary insurance without the right of contribution
from any other insurance coverage of Landlord, (ii) be in a form reasonably
satisfactory to Landlord, (iii) be carried with insurance companies acceptable
to Landlord, (iv) provide that such policy shall not be subject to cancellation,
reduction of coverage or lapse except after at least thirty (30) days prior
written notice to Landlord, (v) where permissible under Singapore law and if
available

18



--------------------------------------------------------------------------------



 



      and customary under Singaporean practice, contain a cross liability
endorsement, and (vi) contain a “severability” clause.     10.1.3   A
certificate of insurance reflecting that the insurance required to be carried by
Tenant pursuant to this Section 10.1 is in force, and reflecting the required
additional insured provision satisfactory to Landlord in substance and form,
shall be delivered to Landlord prior to the time Tenant or any of Tenant’s
Agents enters the Premises and upon renewal of such policies, but not less than
thirty (30) days prior to the expiration of the term of such coverage.

10.2   Release and Waiver of Subrogation. The Parties release each other, and
their respective Landlord’s Agents and Tenant’s Agents, from any liability for
any property loss or damage that is caused by or results from any risk insured
or which could be insured against under the types of insurance specified in
Section 10.1 above; provided, however, the foregoing provisions shall not apply
to the third party liability insurance described in Section 10.1 to the extent
prohibited by Law. To the extent permitted under Law, each Party shall secure a
written waiver of subrogation from its respective insurers under these
respective policies.   10.3   Landlord’s insurance. Landlord shall maintain such
insurance with respect to the Project as shall be deemed customary for the
location of the Project for owners and landlords of industrial manufacturing
facilities in Singapore. Notwithstanding the foregoing, for so long as Agilent
Technologies Singapore Pte Ltd (or its affiliate) is the Landlord hereunder and
it maintains the insurance coverage in place as of the Commencement Date, such
coverage shall be deemed to satisfy the covenant set forth in the preceding
sentence of this Section 10.3.

SECTION 11
ADDITIONAL LANDLORD OBLIGATIONS AND LIMITATION ON
LANDLORD’S LIABILITY AND INDEMNITY

11.1   Landlord Obligations. In addition to Landlord’s covenants set forth
elsewhere throughout this Agreement, Landlord also covenants as follows:

  11.1.1   Landlord shall timely comply with, at Landlord’s cost and expense,
all of the terms of the Head Lease, and shall not intentionally undertake or
intentionally fail to undertake any act which gives rise to the termination of
the Head Lease or the termination of this Sublease Agreement.     11.1.2  
Notwithstanding any other provisions in this Sublease Agreement, subletting and
administrative fees, if any (including any subletting fees or administrative
fees levied or imposed retrospectively) imposed by HDB or other competent
authority in respect of the subletting of the Premises by the Landlord to the
Tenant for the Sublease Term pursuant to this Sublease Agreement shall be borne
by the Landlord.     11.1.3   Landlord undertakes to exercise its option to
renew the Head Lease in accordance with the provisions of the Head Lease and to
comply with all necessary terms and conditions of the Head Lease in connection
with the exercise of the option for renewal.     11.1.4   Landlord warrants and
represents that it has complied with all Law in relation to the Project
(including the Premises) and has obtained all necessary waivers, approvals,
consents and permissions (collectively the “Consents”) required for the use,
operations and processes carried out at the Project (including the Premises) as
at the date hereof. The Landlord further undertakes to comply with all Law and
to do all things required to obtain, renew or extend the Consents. Subject to
Sections 10.2, 11.2 and 11.3 hereof, if the Landlord fails to obtain, renew or
extend the Consents and any change to the use of the Project is required as a
result so as to comply with any Law regarding land use ratio or quantum, such
change shall not be effected on the Premises but on the parts of the Project
other than the Premises at the sole cost and expense of the Landlord. Without
limitation of the foregoing, Landlord also covenants that, if not already
commenced, within thirty (30) days of the Commencement Date, it shall commence,
and thereafter shall diligently pursue, the extension of any relevant Consent or
the change of the legal designation of the Project, as the case may be, such
that the operation of

19



--------------------------------------------------------------------------------



 



      the Project and Premises as operated as of the Commencement Date shall be
in compliance with, and without the need for any further waiver from, the legal
requirements imposed by any relevant authority (including the Urban
Redevelopment Authority) with respect to the Project.

11.2   Limitation on Landlord’s Liability. Notwithstanding anything to the
contrary contained in this Sublease Agreement, Landlord shall not be liable to
Tenant or any of Tenant’s Agents for any injury to Tenant or any of Tenant’s
Agents, or damage to Tenant’s property, resulting from any cause, including
without limitation any (i) any interruption or failure of any HVAC or other
utility system or any Landlord Services by reason of necessary repair or
maintenance of any installations or apparatus or damage thereto or destruction
thereof or by reason of mechanical or other defect or breakdown or by reason of
any circumstances beyond Landlord’s control; (ii) repairs or improvements to the
Premises by Landlord or any services provided by Landlord to Tenant hereunder;
(iii) limitation, curtailment, rationing or restriction on the use of water or
electricity, gas or any other form of energy or any services or utility serving
the Premises or the Project; (iv) any act, omission, default, misconduct or
negligence of any contractor appointed by Tenant or any other of Tenant’s
Agents; (v) any damage, injury or loss arising out of the leakage or defect of
the piping, wiring and sprinkler system in the Building and/or the structure of
the Building; (vi) any damage, injury or loss caused by other tenants or persons
in the Building; (vii) any damage, injury or loss arising from or in connection
with the use of the Common Areas or the Building Parking Area; (viii) vandalism
or forcible entry by unauthorized persons; (ix) penetration of water into or
onto any portion of the Premises through roof leaks or otherwise. This Section
11.2 shall not limit Landlord’s obligations under Section 11.5 hereof which
obligations however remain subject to Section 11.3 hereof. In addition and
notwithstanding any provision of this Agreement, in no event shall (a) Landlord
be liable to Tenant or any of Tenant’s Agents under this Agreement for any
consequential (including without limitation any injury to Tenant’s business or
loss of income or profit therefrom), punitive or exemplary damages, or
(b) Tenant be liable to Landlord or any of Landlord’s Agents under this
Agreement for any consequential (including without limitation any injury to
Landlord’s business or loss of income or profit therefrom), punitive or
exemplary damages.   11.3   Limitation on Tenant’s Recourse. Notwithstanding any
other term or provision of this Sublease Agreement, the liability of Landlord
for its obligations under this Sublease Agreement is limited to (a) Landlord’s
equity interest in the Project up to a maximum in Singapore dollars equivalent
to US$500,000, provided that, until such time as (x) Landlord has obtained the
permanent (as such term is described below) extension of any relevant Consent
with respect to the Project and the Premises as operated as of the Commencement
Date such that the Project and the Premises shall be in compliance with, and
without the need for any further waiver (other than as such may be required due
to the expiration of any permanent waiver) from, the legal requirements imposed
by the Urban Redevelopment Authority with respect to the Project, or (y) the
legal zoning of the Project is changed such that the operation of the Project
and the Premises as operated as of the Commencement Date shall be in compliance
with, and without the need for any further waiver from, the legal requirements
imposed by the Urban Redevelopment Authority or any other governmental authority
(including, without limitation, the HDB) with respect to the Project, the
limitation of Landlord’s liability solely with respect to the foregoing shall be
limited to a maximum amount in Singapore dollars equivalent to US$2,000,000, and
(b) to no other assets of Landlord for satisfaction of any liability in respect
of this Sublease Agreement, and no personal liability shall at any time be
asserted or enforceable against any other assets of Landlord or against
Landlord’s stockholders, directors, principals, representatives, trustees or
partners on account of any of Landlord’s obligations or actions under this
Sublease Agreement. For the purposes of the preceding sentence, the term
“permanent” shall be deemed to include any Consent that is extended or granted
for a period of no less than five (5) years from the Commencement Date. In
addition, in the event of conveyance of Landlord’s interest in the Project or
the Premises, then, subject to Section 15.2 hereof, from and after the date of
such conveyance, Landlord shall be relieved of all liability with respect to
Landlord’s obligations to be performed under this Sublease Agreement after the
date of such conveyance.   11.4   Indemnification of Landlord. To the fullest
extent allowed by Law but subject to Section 10.2 and 11.2 hereof, Tenant shall
indemnify, defend, protect and hold harmless Landlord and Landlord’s Agents from
(i) all claims, demands, writs, summonses, actions, suits, proceedings,
judgments, orders, decrees, damages, costs, losses and expenses of any nature
whatsoever which Landlord may suffer or incur in connection with loss of life,
personal injury and/or damage to property arising from or out of any occurrences
in, upon or at the Premises or the use of the Premises or any part thereof by
Tenant or

20



--------------------------------------------------------------------------------



 



    by any of Tenant’s Agents (except to the extent caused by the willful
misconduct or gross negligence of Landlord or Landlord’s Agents); (ii) all loss
and damage to the Premises, the Building and to all property therein caused
directly or indirectly by Tenant or Tenant’s Agents and in particular but
without limiting the generality of the foregoing caused directly or indirectly
by the use or misuse, waste or abuse of water, gas or electricity or faulty
fittings or fixtures; (iii) the gross negligence or willful misconduct of Tenant
or Tenant’s Agents, wherever the same may occur; or (iv) any breach of this
Sublease Agreement by Tenant. The provisions of this Section 11.4 shall survive
the expiration or sooner termination of this Sublease Agreement.   11.5  
Indemnification of Tenant. To the fullest extent allowed by Law but subject to
Sections 10.2, 11.2 and 11.3 hereof, Landlord shall indemnify, defend, protect
and hold harmless Tenant and Tenant’s Agents from all liability, penalties,
losses, damages, costs, expenses, causes of action, claims and/or judgments
arising by reason of any death, bodily injury, personal injury or property
damage resulting from (i) the gross negligence or willful misconduct of Landlord
or Landlord’s Agents, or (ii) any breach of this Sublease Agreement by Landlord.
The provisions of this Section 11.5 shall survive the expiration or sooner
termination of this Sublease Agreement.   11.6   Indemnity of HDB. Landlord
shall indemnify and keep HDB indemnified from and against all liabilities,
claims and proceedings, costs and expenses whatsoever and howsoever arising out
of or in connection with this Sublease Agreement.   11.7   Abatement

  11.7.1   Notwithstanding anything to the contrary, including without
limitation Sections 3, 8, 11.2 and 11.3 hereof, in the event Landlord fails to
deliver any of the Landlord Services or Air-conditioning Services to be provided
hereunder, Tenant’s Contribution or Air-Conditioning Charges, as applicable,
shall abate to the extent of and for the duration of such failure and Tenant
shall have the right to take any reasonable action for the purpose of securing
such Landlord Services or Air-conditioning services not being delivered and
Landlord shall reimburse Tenant for any reasonable costs, expenses and fees
incurred by Tenant in procuring such services within fifteen (15) business days
of receipt of notice thereof from Tenant absent which Tenant shall have the
right to offset such amounts from the next installments of Rent payable by
Tenant hereunder until recompensed in full for such reasonable expenditures.    
11.7.2   Notwithstanding anything to the contrary, including without limitation
Sections 6.2, 7, 11.2 and 11.3 hereof, in the event of an interruption in the
provision of utility service to the Premises or the failure of Landlord to
perform or cause to be performed its obligations set forth in the first sentence
of Section 6.2 hereof, any Rent payable hereunder shall abate to the extent such
failure impedes Tenant’s ability to use the Premises as it otherwise would be
able in the ordinary course of this Sublease Agreement until such interruption
or failure of service or performance is cured.

SECTION 12
DAMAGE TO PREMISES

12.1   Untenantability. If the Premises or any part thereof shall at any time be
damaged or destroyed by fire or any other cause which is beyond the control of
Landlord so as to render the Premises unfit for occupation and use (except where
such damage or destruction has been caused by, or the policy or policies of
insurance in relation to the Premises shall have been vitiated or payment of the
policy monies withheld in whole or in part in consequence of, some act or
default of Tenant or Tenant’s Agents), the Rent reserved by this Sublease
Agreement or a fair and just proportion thereof according to the nature and
extent of the damage sustained shall be suspended until the Premises shall again
be rendered fit for occupation and use, and any dispute concerning this clause
shall be determined by a single arbitrator in accordance with the Arbitration
Act, Chapter 10 of Singapore. All insurance proceeds available from the fire and
property damage insurance carried by Landlord, if any, shall be paid to and
become the property of Landlord.   12.2   Landlord’s Right to Terminate.
Landlord shall have the option to terminate this Sublease Agreement in the event
any of the following occurs, which option may be exercised only by delivery to
Tenant of a

21



--------------------------------------------------------------------------------



 



    written notice of election to terminate within sixty (60) days after the
date of such damage or such later date as is reasonably necessary under the
circumstances:

  12.2.1   Either the Premises or Project is damaged by any peril either (i) not
covered by any insurance carried by Landlord and the estimated cost to restore
equals or exceeds One Hundred Thousand Dollars (S$l00,000.00), or (ii) covered
by valid and collectible insurance actually carried by Landlord and in force at
the time of such damage or destruction and the estimated cost to restore equals
or exceeds Two Hundred Fifty Thousand Dollars (S$250,000.00);     12.2.2  
Either the Premises or Project is damaged by any peril and (i) the amount of the
insurance proceeds that will be received by Landlord for repair or restoration
of the Premises will not be sufficient to pay for the cost of such repair or
restoration, (ii) the Laws then in effect prevent Landlord from repairing or
restoring the Premises to substantially the same condition in which the Premises
were immediately prior to such damage, or (iii) the restoration of the Premises
cannot be substantially completed within 180 days after the date of such damage;
or     12.2.3   Either the Premises or Project is damaged by any peril and,
because of the Laws then in force, (i) may not be restored at reasonable cost to
substantially the same condition in which it was prior to such damage, or
(ii) may not be used for the same use being made thereof before such damage
whether or not restored as required by this Section.

SECTION 13
GOVERNMENT ACQUISITION
If at least a material portion of the Building or the Premises shall at any time
be acquired by any government authorities (including without limitation the Land
Transport Authority) pursuant to and in accordance with any prevailing Law
(including without limitation the Land Transport Authority of Singapore Act,
Cap. l58A, the Rapid Transit System Act, Cap. 263A and the Street Works Act,
Cap. 320A), Landlord shall give written notice to Tenant notifying Tenant of the
acquisition and terminating this Sublease Agreement without being liable to
Tenant for damages, losses and expenses and thereupon this Sublease Agreement
shall terminate and Tenant shall (if still in occupation) vacate the Premises,
provided always that Tenant shall pay to Landlord all such sums of money which
it is obliged to pay under this Sublease Agreement in respect of or which have
accrued for the period up to or before the termination date and Landlord shall
return the Security Deposit Amount to Tenant (less such amounts as are to be
lawfully deducted pursuant to the provisions of this Sublease Agreement) free of
interest and thereafter, this Sublease Agreement shall absolutely cease and
determine without affecting the rights of the Party against the other Party for
any previous default by either Party arising out of or in connection with this
Sublease Agreement. For the avoidance of doubt, nothing herein shall restrict
the rights of Tenant (if any) to claim against the government or the relevant
government authority for any compensation, damages, loss or expense in
connection with its rights and interest as a tenant of the Premises. In the
event of a partial taking of the Premises and this Sublease remains in effect,
the Monthly Base Rent, Tenant’s Contribution and Air-conditioning Charges (and
any other charges then-payable on a lettable square foot basis) shall be
proportionately adjusted to reflect the reduced square footage of floor area of
the remaining Premises.
SECTION 14
DEFAULT AND REMEDIES

14.1   Events of Tenant’s Default. Tenant shall be in default of its obligations
under this Sublease Agreement if any of the following events occur (each, an
“Event of Default”):

  14.1.1   Tenant shall have failed to pay any Rent and Air-Conditioning Charges
when due and such failure is not cured within five (5) days after delivery of
written notice from Landlord specifying such failure to pay;     14.1.2   Tenant
shall have failed to perform any term, covenant or condition of this Sublease
Agreement except those requiring the payment of Monthly Base Rent or Additional
Rent, and Tenant shall not cure such default within fifteen (15) days after
delivery of written notice from Landlord specifying such failure to perform, or
where such default is not capable of being

22



--------------------------------------------------------------------------------



 



      cured within such 15-day period, Tenant shall have failed to commence such
cure within such 15-day period and thereafter using best efforts, diligently
bring such cure to completion;     14.1.3   The appointment of a receiver,
receiver and manager, or provisional liquidator in respect of Tenant of any of
its property or assets;     14.1.4   Tenant shall have abandoned the Premises or
left the Premises substantially; or     14.1.5   The occurrence of the
following: (i) inability of Tenant to pay its debts as and when they fall due;
(ii) presentation of a winding up petition (except for the purpose of
amalgamation or reconstruction when solvent) for the winding up of Tenant;
(iii) issuance of a notice of meeting of members or shareholders for the passing
of a resolution for winding up (except for the purpose of amalgamation or
reconstruction when solvent) of Tenant; (iv) presentation of a petition for the
judicial management of Tenant; and (v) making of a proposal by Tenant to its
creditors for a composition in satisfaction of its debts or a scheme of
arrangement of its affairs.

14.2   Landlord’s Remedies. In the event of any Event of Default by Tenant, to
the extent permitted by applicable Law, Landlord shall have the following
remedies, in addition to all other rights and remedies provided by any Law or
otherwise provided in this Agreement, to which Landlord may resort cumulatively,
or in the alternative:

  14.2.1   Landlord may keep this Sublease Agreement in effect and enforce by an
action at law or in equity all of its rights and remedies under this Sublease
Agreement, including (i) the right to recover the Rent and Air-Conditioning
Charges as it becomes due by appropriate legal action, (ii) the right to make
payments required of Tenant or perform Tenant’s obligations and be reimbursed by
Tenant for the cost thereof with interest at the Agreed Interest Rate from the
date the sum is paid by Landlord until Landlord is reimbursed by Tenant, and
(iii) the remedies of injunctive relief and specific performance to compel
Tenant to perform its obligations under this Sublease Agreement. Notwithstanding
anything contained in this Sublease Agreement, in the event of a breach of an
obligation by Tenant which results in a condition which (i) poses an imminent
danger to safety of persons or damage to property, then Landlord may without
prior notice to Tenant enter the Premises and take any action that is necessary
to cure such breach (but with notice provided as soon as commercially
practicable thereafter) and be reimbursed by Tenant for the reasonable cost
thereof with interest at the Agreed Interest Rate from the date the sum is paid
by Landlord until Landlord is reimbursed by Tenant, or (ii) results in an
unsightly condition visible from the exterior of the Premises, or a threat to
insurance coverage, then if Tenant does not cure such breach within 10 days
after delivery to it of written notice from Landlord identifying the breach,
Landlord may cure the breach of Tenant and be reimbursed by Tenant for the cost
thereof with interest at the Agreed Interest Rate.     14.2.2   Landlord may
enter the Premises for the purposes of reletting the Premises or any part
thereof to third parties for Tenant’s account for any period, whether shorter or
longer than the remaining Sublease Term. Tenant shall be liable immediately to
Landlord for all commercially reasonable costs Landlord incurs in reletting the
Premises or any part thereof, including without limitation brokers’ reasonable
commissions and reasonable expenses of altering and preparing the Premises for
reletting. Tenant shall pay to Landlord the Rent and Air-Conditioning Charges
due under this Sublease Agreement on the date the Rent and Air- Conditioning
Charges is due, less the rent and other sums Landlord received from any
reletting. No act by Landlord allowed by this subparagraph shall terminate this
Sublease Agreement unless Landlord notifies Tenant in writing that Landlord
elects to terminate this Sublease Agreement. Notwithstanding any reletting
without termination, Landlord may later elect to terminate this Sublease
Agreement because of the default by Tenant.     14.2.3   Landlord may terminate
this Sublease Agreement by giving Tenant: (a) written notice of termination, in
which event this Sublease Agreement shall terminate on the date set forth for
termination in such notice or (b) within thirty (30) days after Landlord’s
notice to rectify such breach it shall be lawful for Landlord at any time
thereafter to re-enter upon the Premises (even if Landlord had previously waived
such right of re-entry) or any part thereof in the name

23



--------------------------------------------------------------------------------



 



      of the whole and the tenancy shall hereby be terminated. Any termination
under this Section 14.2.3 shall not relieve Tenant from its obligation to pay
sums then due Landlord or from any claim against Tenant for damages or rent
previously accrued or then accruing. In no event shall any one or more of the
following actions by Landlord, in the absence of a written election by Landlord
to terminate this Sublease Agreement, constitute a termination of this Sublease
Agreement: (i) appointment of a receiver or keeper in order to protect
Landlord’s interest hereunder; (ii) consent to any subletting of the Premises or
assignment of this Sublease Agreement by Tenant, whether pursuant to the
provisions hereof or otherwise; or (iii) any other action by Landlord or
Landlord’s agents or employees intended to mitigate the adverse effects of any
breach of this Sublease Agreement by Tenant, including without limitation any
action taken to maintain and preserve the Premises or any action taken to relet
the Premises or any portions thereof to the extent such actions do not affect a
termination of Tenant’s right to possession of the Premises.     14.2.4   In the
event Tenant breaches this Sublease Agreement and abandons the Premises, this
Sublease Agreement shall not terminate unless Landlord gives Tenant written
notice of its election to so terminate this Sublease Agreement. No act by or on
behalf of Landlord intended to mitigate the adverse effect of such breach,
including those described by Section 14.2.3, shall constitute a termination of
Tenant’s right to possession unless Landlord gives Tenant written notice of
termination. Should Landlord not terminate this Sublease Agreement by giving
Tenant written notice, Landlord may enforce all its rights and remedies under
this Sublease Agreement, including the right to recover the Rent and
Air-Conditioning Charges as it becomes due under the Sublease Agreement.    
14.2.5   In the event Landlord terminates this Sublease Agreement, to the extent
permitted under applicable Law, Landlord shall at its election be entitled, in
addition to any other rights and remedies available to Landlord in law or
equity, to damages; provided, however, Landlord shall take commercially
reasonable measures to mitigate its loss. For purposes of computing damages, an
interest rate equal to the Agreed Interest Rate shall be used where permitted.
To the extent permitted under applicable Law, such damages shall include:

  (a)   The worth at the time of award of the amount by which the unpaid Rent
and Air-Conditioning Charges for the balance of the term after the time of award
exceeds the prevailing market rate (as such phrase is used in Section 2.2
hereof) of the Premises, computed by discounting such amount at the Agreed
Interest Rate; and     (b)   Such other amounts necessary to compensate Landlord
for all costs directly incurred by Landlord caused by Tenant’s failure to
perform Tenant’s obligations under this Sublease Agreement, including the
following: (i) expenses for cleaning, repairing or restoring the Premises;
(ii) broker’s fees, advertising costs and other expenses of reletting the
Premises; (iii) expenses in retaking possession of the Premises; and
(iv) reasonable attorneys’ fees and court costs incurred by Landlord in retaking
possession of the Premises and in reletting the Premises or otherwise incurred
as a result of Tenant’s default.     (c)   Nothing in this Section 14.2 shall
limit Landlord’s right to indemnification from Tenant as provided in
Section 11.4. Any notice given by Landlord in order to satisfy the requirements
of Section 14.1.1 or Section 14.1.2 above shall also satisfy the notice
requirements of any Law regarding eviction or unlawful detainer proceedings,
provided that such notice is prepared and served upon Tenant in accordance with
all applicable requirements of such Law.

14.3   Limitation on Exercise of Rights. At any time that an Event of Default by
Tenant has occurred and remains uncured, (i) it shall not be unreasonable for
Landlord to deny or withhold any consent or approval requested of it by Tenant
which Landlord would otherwise be obligated to give (unless, by means of the act
for which consent is being requested, such Event of Default would be cured upon
the granting of such consent); and (ii) Tenant may not exercise any right to
terminate this Sublease Agreement or other right granted to it by this Sublease
Agreement which would otherwise be available to it.

24



--------------------------------------------------------------------------------



 



14.4   Waiver. Knowledge or acquiescence by either Party of any breach by the
other Party of any of the covenants, conditions or obligations herein contained
shall not operate or be deemed to operate as a waiver of such covenants,
conditions or obligations and any consent or waiver of the innocent Party shall
only be effective if given in writing. No consent or waiver expressed or implied
by either Party to or of any breach of any covenant, condition or obligation of
the other Party shall be construed as a consent or waiver to or of any other
breach of the same or any other covenant, condition or obligation and shall not
prejudice in any way the rights, powers and remedies of the innocent Party
herein contained. Any acceptance by Landlord of Rent reserved by this Sublease
Agreement or any other sum payable under this Sublease Agreement shall not be
deemed to operate as a waiver by Landlord of any right to proceed against Tenant
in respect of a breach by Tenant of any of Tenant’s obligations hereunder.

SECTION 15
ASSIGNMENT AND SUBLETTING

15.1   By Tenant. The following provisions shall apply to any direct or indirect
assignment, subletting or other transfer by Tenant or any subtenant or assignee
or other successor in interest of the original Tenant (collectively referred to
in this Section as “Tenant”):

  15.1.1   Tenant shall not do any of the following (collectively referred to
herein as a “Transfer”), whether voluntarily, involuntarily, or by operation of
laws, without the prior written consent of Landlord, which consent may not be
unreasonably withheld or denied: (i) sublet all or any part of the Premises or
allow it to be sublet, occupied or used by any person or entity other than
Tenant; (ii) assign its interest in this Sublease Agreement; (iii) transfer any
right appurtenant to this Sublease Agreement or the Premises; (iv) encumber the
Sublease Agreement (or otherwise use the Sublease Agreement as a security
device) in any manner; or (v) terminate or materially amend or modify an
assignment, sublease or other transfer that has been previously approved by
Landlord; provided, however, that Tenant may, without the prior written consent
of Landlord but subject to the approval of HDB, assign this Sublease Agreement
to one or more direct or indirect subsidiaries of Tenant. Notwithstanding the
foregoing, this Sublease Agreement may be assigned by Tenant to any person,
entity or organization that acquires all or substantially all of the assets of
Tenant, subject to the prior written consent of Landlord, which may not be
unreasonably withheld and subject to the approval of HDB. For the avoidance of
any doubt, the merger of Tenant with any other entity or the transfer of any
controlling or managing ownership or beneficial interest in Tenant (as a
consequence of a single transaction or a number of multiple transactions) has,
if required, been approved by HDB shall not constitute a Transfer hereunder,
provided that written notice of such transaction(s) is provided to Landlord no
later than thirty (30) days prior to consummation of such transaction(s). Tenant
shall reimburse Landlord for all reasonable costs and attorneys’ fees incurred
by Landlord in connection with the processing and/or documentation of any
requested Transfer whether or not Landlord’s consent is granted. Any Transfer so
approved by Landlord shall not be effective until Tenant has paid all such costs
and attorneys’ fees to Landlord and delivered to Landlord an executed
counterpart of the document evidencing the Transfer that (a) is in form approved
by Landlord, (b) contains the same terms and conditions as stated in Tenant’s
notice given to Landlord pursuant to Section 15.1.2 below, and (c) contains the
agreement of the proposed Transferee to assume all obligations of Tenant related
to the Transfer arising after the effective date of such Transfer. Any attempted
Transfer without Landlord’s consent shall constitute a default by Tenant and
shall be voidable at Landlord’s option. Landlord’s consent to any one Transfer
shall not constitute a waiver of the provisions of Section 15.1 as to any
subsequent Transfer nor a consent to any subsequent Transfer. No Transfer, even
with the consent of Landlord, shall relieve Tenant of its personal and primary
obligation to pay the rent and Air-Conditioning Charges and to perform all of
the other obligations to be performed by Tenant hereunder. The acceptance of
rent and Air-Conditioning Charges by Landlord from any person shall not be
deemed to be a waiver by Landlord of any provision of this Sublease Agreement
nor to be a consent to any Transfer.     15.1.2   Tenant shall give Landlord at
least thirty (30) days prior written notice of any desired Transfer and, upon
the reasonable request of Landlord, the proposed terms of such Transfer (it
being

25



--------------------------------------------------------------------------------



 



      understood that historical financial information regarding the proposed
transferee will be deemed reasonable). Landlord shall respond in writing to
Tenant’s request for Landlord’s consent to a Transfer within the later of (x)
thirty (30) days of receipt of such request together with the required
accompanying documentation or (y) twenty (20) days after Landlord’s receipt of
all information which Landlord reasonably requests within ten (10) days after it
receives Tenant’s first notice regarding the Transfer in question. If Landlord
fails to respond in writing within said period, Landlord will be deemed to have
consented to such Transfer. Tenant shall immediately notify Landlord of any
modification to the proposed terms of such Transfer.

15.2   By Landlord. Landlord and its successors in interest shall have the right
to transfer their interest in the Premises or the Building at any time and to
any person or entity, provided (i) such person or entity agrees to assume and
perform all obligations of Landlord hereunder, (ii) Landlord obtains all
consents required by applicable Law in connection therewith and complies with
the terms thereof, and (iii) Landlord transfers the Security Deposit Amount to
such transferee. In the event of any such transfer, Landlord originally named
herein (and in the case of any subsequent transfer, the transferor) from the
date of such transfer, (i) shall be automatically relieved, without any further
act by any person or entity, of all liability for the performance of the
obligations of Landlord hereunder which may accrue after the date of such
transfer, and (ii) shall be relieved of all liability for the performance of the
obligations of Landlord hereunder which have accrued before the date of
transfer. After the date of any such transfer, the term “Landlord” as used
herein shall mean the transferee of such interest in the Premises.
Notwithstanding the foregoing, in the event that Landlord desires to assign,
sell, encumber or otherwise transfer or alienate any of its right, title and
interest in and to the Head Lease, the Project, the Building or any portion
thereof, Landlord shall require any such assignee, purchaser or transferee (the
“Transferee”) of Landlord’s interest therein to execute (together with Landlord
and the Tenant) a novation deed/agreement in form and substance reasonably
acceptable to Tenant pursuant to which (a) the Transferee shall assume
Landlord’s obligations and rights under this agreement, and (b) Landlord and any
such Transferee, at their sole cost and expense, shall obtain any consents and
approvals required by applicable Law (including, without limitation, the HDB),
and shall comply with any and all conditions of the applicable authorities, as
required by applicable Law to any such transfer or conveyance.

SECTION 16
WASTE DISPOSAL AND HAZARDOUS SUBSTANCES
The provisions of this Section 16 are in addition to, and in no way limit or
restrict, Tenant’s obligations and Landlord’s rights as set forth elsewhere in
this Sublease Agreement.

16.1   Compliance With Environmental Law; Cooperation; Sharing of Costs.

  16.1.1   Tenant, at its sole cost, shall comply with all Environmental Laws
applicable to Tenant’s occupancy, use, or activities at the Premises.     16.1.2
  Tenant shall use reasonable efforts to cooperate with Landlord in Landlord’s
efforts to comply with Environmental Laws. Unless otherwise explicitly set forth
in this Sublease Agreement, Tenant, at its sole cost, shall be responsible for
obtaining and maintaining all permits necessary for Tenant’s occupancy, use, or
activities on or about the Premises.

16.2   Notifications. Tenant shall promptly provide Landlord with
non-confidential information reasonably requested by Landlord concerning
environmental matters at the Premises or the Project and shall give Landlord
written notice of: (i) any investigation, inspection, enforcement, remediation,
or other regulatory action or order taken, issued or threatened in connection
with its occupancy, use or activities on or about the Premises or the Project;
(ii) any claims made or threatened by any third Party against either of them, or
any report, notice or complaint filed or threatened to be filed with any
government agency, in connection with their occupancy, use or activities on or
about the Premises or the Project pursuant to any Environmental Law; and
(iii) all incidents or matters with respect to the Premises or the Project as to
which they are required to give notice to any governmental or quasi governmental
entity pursuant to any Environmental Law.

26



--------------------------------------------------------------------------------



 



16.3   Remediation.

  16.3.1   Environmental Condition. In the event an Environmental Condition
exists or occurs on or about the Premises, Tenant (or Tenant’s contractor) shall
promptly undertake and diligently complete, at Tenant’s sole cost, and in
compliance with this Sublease Agreement and Environmental Laws, all
investigative, corrective, and remedial measures required under Environmental
Laws. Such measures shall include without limitation removal and proper disposal
of the Hazardous Substance and restoration of all land, improvements and other
affected areas whether on or off the Premises or the Project.     16.3.2  
Preexisting Hazardous Substances. Notwithstanding anything to the contrary in
this Sublease Agreement, Tenant shall not be liable for, and Landlord waives,
releases, discharges, indemnifies, protects and holds harmless Tenant from and
against: (i) any obligation to clean up, remediate or remove any Preexisting
Hazardous Substances; (ii) all third party claims arising out of or related to
the Preexisting Hazardous Substances, including any losses, costs, damages,
expenses (including attorneys’ fees) or other liabilities incurred by Tenant in
responding to such third party claims; and (iii) any fines, penalties,
sanctions, costs, reasonable attorneys’ fees, expenses, damages, or charges
imposed for any violations of any Environmental Laws arising out of, or
attributable to Preexisting Hazardous Substances, except to the extent that any
Preexisting Hazardous Substances are exacerbated by the activities of Tenant or
any of Tenant’s Agents. Preexisting Hazardous Substances shall not be
exacerbated by the activities of Tenant or any of Tenant’s Agents solely because
Tenant or Tenant’s Agents are aware that Preexisting Hazardous Substances exist
or are migrating passively in, over, on, under; through, from, or about the
Premises or Property.

16.4   Condition on Expiration or Termination. Prior to the expiration or
termination of the Sublease Agreement in accordance with this subsection, Tenant
shall remove and properly dispose of any Hazardous Substances that have come to
be located on or about the Premises as a result of Tenant’s occupancy, use and
activities on or about the Premises or the Project, and Tenant shall restore the
Premises and other affected areas to the same or better condition, character and
quality as before Tenant’s occupancy, ordinary wear and tear excepted. At least
one month before expiration of the Sublease Term, Tenant at its sole cost shall
retain a duly licensed environmental consultant acceptable to Landlord to
perform a Phase I environmental assessment (which shall, at a minimum, comply
with ASTM No. E 1527-97 or such other standards and contain such information as
Landlord may require) of the Premises. Based on that assessment, Tenant shall
formulate a plan for any further testing and for the removal and proper disposal
of any Hazardous Substances on or about the Premises that have come to be
located on or about the Premises or the Project as a result of Tenant’s
occupancy, use or activities, and for the restoration of all land, improvements
and other affected areas in the same or better condition, character and quality
as before Tenant’s occupancy, ordinary wear and tear excepted. The plan shall be
accompanied by a schedule for completing the activities described in the plan
before the end of the Sublease Term. Tenant shall submit the plan to Landlord at
least three months before expiration of the Sublease Term and, upon approval by
Landlord, Tenant, at its sole cost, shall implement the approved plan. The
completion of the plan shall be confirmed in writing by Tenant’s environmental
consultant. If Tenant fails to do any of the above, Landlord shall have the
right (but not the obligation) to do so, in accordance with Section 16.5. Tenant
shall take all steps necessary to terminate, close or transfer all environmental
Permits held in Tenant’s name in accordance with all Environmental Laws, and
shall provide Landlord with satisfactory written evidence that each such
termination, closure or transfer has been completed.   16.5   Landlord’s Rights.
If Tenant fails to comply with any provision of this Section 16 or elsewhere in
this Sublease Agreement, Landlord shall have the right (but not the obligation)
to effect such compliance, in its sole discretion and without limiting any other
remedy which may be available to Landlord under this Sublease Agreement, at law
or in equity. The cost thereof shall be paid by Tenant to Landlord, within
thirty (30) days after delivery of Landlord’s invoice, for any amount reasonably
incurred or expended by Landlord in connection with such performance (including
fees and costs incurred for the services of attorneys, consultants, and
experts).   16.6   No Shift of Liability. Landlord’s exercise or failure to
exercise the rights granted in this Section 16 shall not in any way shift
responsibility for Hazardous Substances or compliance with Environmental Laws
from Tenant to Landlord, nor impose any liability on Landlord.

27



--------------------------------------------------------------------------------



 



16.7   Survival. The obligations of Tenant and Landlord under this Section 16
shall survive expiration or earlier termination of this Sublease Agreement and
any conveyance by Landlord of its interest in the Premises, and shall continue
in full force and effect.   16.8   Commingled Waste Stream. Notwithstanding
anything to the contrary in this Section 16 or elsewhere in this Sublease,
Landlord hereby agrees that Tenant shall continue to have the right throughout
the Sublease Term, as extended, to continue discharging trade effluent through
the Building final inspection chamber as being conducted in and from the
Premises prior to the Commencement Date.

SECTION 17
GENERAL PROVISIONS

17.1   Landlord’s Right of Inspection and Entry. Tenant shall permit Landlord
and Landlord’s Agents at all reasonable times as reasonably agreed to between
the Parties to enter into, inspect and view the Premises and examine their
condition. If any breach of covenant, defects, disrepair or unauthorized
Improvements shall be found upon such inspection for which Tenant is liable then
upon notice by Landlord to Tenant, to execute all repairs, works, replacements
or removals required within one (1) month (or such other reasonable period as
required by Landlord having regard to the extent of repairs, works, replacements
or removals that are required) after the receipt of such notice, to the
reasonable satisfaction of Landlord or its surveyor. In case of default by
Tenant, it shall be lawful for workmen or agents of Landlord to enter into the
Premises and execute such repairs, works, replacements or removals. Tenant shall
pay to Landlord on demand all reasonable expenses so incurred with interest at
the Agreed Interest Rate from the date of expenditure until the date they are
paid by Tenant to Landlord (such expenses and Interest to be recoverable as if
they were rent in arrears).   17.2   Landlord’s Right of Repair. Tenant shall
permit Landlord and Landlord’s Agents at all reasonable times as reasonably
agreed to between the Parties during and after normal office hours on weekdays
and Saturdays, after giving to Tenant prior written notice (but at anytime in
any case which Landlord considers an emergency) to enter upon the Premises
(i) to inspect, cleanse, repair, remove, replace, alter or execute any works
whatsoever to or in connection with all utility and other building systems
serving the Premises; (ii) to effect or carry out any maintenance, repairs,
alterations or additions or other works which Landlord may consider necessary or
desirable to any part of the Building or the water, electrical,
air-conditioning, mechanical, ventilation and other facilities and services of
the Building; (iii) for the purpose of exercising any of the powers and
authorities of Landlord under this Sublease Agreement; (iv) to comply with an
obligation of repair, maintenance or renewal affecting the Premises or the
Building; (v) to construct, alter, maintain, repair or fix anything or
additional thing serving the Building or the adjoining premises or property of
Landlord, and running through or on Premises; or (vi) in connection with the
development of the remainder of the Building or any adjoining or neighbouring
land or premises, including the right to build on or onto or in prolongation of
any boundary wall of the Premises, in each case without payment of compensation
for any nuisance, annoyance, inconvenience or damage caused to Tenant subject to
Landlord (or other person so entering) exercising such right in a reasonable
manner.   17.3   HDB’s Right of Inspection. HDB, its employees and agents shall
have the right at all reasonable times to enter the Premises with or without
workmen, tools and appliances to examine the state and condition thereof and any
breaches of covenants.   17.4   Payments by Tenant. Without prejudice to any
other provision of this Sublease Agreement, Tenant covenants to pay to Landlord
promptly as and when due without demand, deduction, set-off, or counterclaim
whatsoever all sums due and payable by Tenant to Landlord pursuant to the
provisions of this Sublease Agreement, and covenants not to exercise or seek to
exercise any right or claim to withhold rent or any right or claim to legal or
equitable set-off.   17.5   Surrender of the Premises. Upon the expiration or
sooner termination of this Sublease Agreement, Tenant shall vacate and surrender
the Premises to Landlord in the same condition, ordinary wear and tear and
damage from casualty or compulsory acquisition or by Landlord and its agents
excepted, as existed at the Commencement Date, except Tenant shall remove any or
all of (i) its personal property, (ii) Trade Fixtures, and (iii) Improvements
(only if such removal was required in writing by Landlord

28



--------------------------------------------------------------------------------



 



    at the time Landlord gave its consent to such installation), and repair all
damage to the Premises caused by such removal. If such removal and other
surrender obligations are not completed before the expiration or termination of
the Sublease Term, Landlord shall have the right (but no obligation) to perform
such obligations, and Tenant shall pay Landlord on demand for all costs
(including removal and storage) incurred by Landlord in connection therewith,
plus interest on all such costs incurred at the Agreed Interest Rate. Landlord
shall also have the right to retain or dispose of all or any portion of Tenant’s
personal property or Trade Fixtures if Tenant does not pay all such costs and
retrieve the property within fifteen (15) days after notice from Landlord (in
which event title to all such property described in Landlord’s notice shall be
transferred to and vest in Landlord). Tenant waives all claims, demands and
causes of action against Landlord for any damage or loss to Tenant resulting
from Landlord’s removal, storage, retention, or disposition of any such
property. Upon expiration or termination of this Sublease Agreement or of
Tenant’s possession, whichever is earliest, Tenant shall surrender all keys to
the Premises or any other part of the Premises and shall deliver to Landlord all
keys for or make known to Landlord the combination of locks on all safes,
cabinets and vaults that may be located in the Premises. Tenant’s obligations
under this Section shall survive the expiration or termination of this Sublease
Agreement.   17.6   Holding Over. If Tenant holds over the Premises or any part
thereof after expiration of the Sublease Term, such holding over shall be
considered to be at sufferance only, at a Monthly Base Rent and Tenant’s
Contribution equal to one hundred fifty percent (150%) of the Monthly Base Rent
and Tenant’s Contribution in effect immediately prior to such holding over and
shall otherwise be on all the other terms and conditions of this Sublease
Agreement. This paragraph shall not be construed as Landlord’s permission for
Tenant to hold over. Acceptance of rent by Landlord following expiration or
termination shall not constitute a renewal of this Sublease Agreement or
extension of the Sublease Term except as specifically set forth above.   17.7  
Notices to Let. Within six (6) months next before the expiration or earlier
determination of the Sublease Term, Tenant shall permit Landlord or its agents
to fix upon the Premises notices for reletting the Premises, and permit all
persons authorized by Landlord or its agents to view without interruption the
Premises at reasonable hours in connection with any such reletting.   17.8  
Force Majeure. Any prevention, delay, or stoppage due to strikes, lockouts,
inclement weather, labor disputes, inability to obtain labor, materials, fuels
or reasonable substitutes therefor, governmental restrictions, regulations,
controls, action or inaction, civil commotion, fire or other acts of God, and
other causes beyond the reasonable control of either Party to perform shall
excuse the performance by such Party, for a period equal to the period of any
said prevention, delay, or stoppage, of any obligation hereunder.   17.9  
Notices. Any notice required or desired to be given regarding this Sublease
Agreement shall be in writing and shall be personally served, or in lieu of
personal services may be given by registered post or by nationally recognized
overnight courier at the addresses for the Parties set forth in the “Sublease
Summary” to this Sublease Agreement (or such other addresses as may be specified
by a Party hereto giving notice of same to the other Party in accordance with
this Section). Personally served notices shall be deemed to have been given when
received by the Party, if served by prepaid registered post, such notice shall
be deemed to have been given (i) on the seventh business day after such post,
certified and postage prepaid, addressed to the Party to be served at the
address set forth in the preceding sentence was posted, and (ii) in all other
cases when actually received.   17.10   Miscellaneous. Time is of the essence
with respect to the performance of every provision of this Sublease Agreement in
which time of performance is a factor. This Sublease Agreement shall, subject to
Section 15 hereof, apply to and bind the respective heirs, successors,
executors, administrators and assigns of Landlord and Tenant. Nothing in this
Sublease Agreement is intended to confer personal liability upon the officers or
shareholders of Tenant or Landlord. When a Party is required to do something by
this Sublease Agreement, it shall do so at its sole cost and expense without
right of reimbursement from the other Party unless specific provision is made
therefor. All measurements of net lettable area shall be made from the outside
faces of exterior walls and the centerline of joint partitions. Landlord makes
no covenant or warranty as to the exact square footage of any area. Where a
Party is obligated not to perform any act, such Party is also obligated to
restrain any others within its control from performing said act, including
agents, invitees, contractors, subcontractors and employees. Neither Party shall
not become or be deemed a partner nor a joint venturer with the other Party by

29



--------------------------------------------------------------------------------



 



    reason of the provisions of this Sublease Agreement. Any and all
registration fees and out-of-pocket expenses in relation to this Sublease
Agreement shall be borne equally by Tenant and Landlord.   17.11   Legal Fees
and Stamp Fees. Landlord and Tenant shall each bear their respective legal costs
and expenses incurred in connection with the preparation and execution of this
Sublease Agreement. All stamp duties on this Agreement shall be borne by both
the Landlord and the Tenant on an equal sharing basis.   17.12   Consents and
Approvals. Wherever the consent or approval of HDB (or any relevant authority)
is required for any matter, under this Sublease Agreement, and it is not
specifically provided in this Agreement or the Head Lease that Tenant shall seek
the prior consent or approval of HDB (or such relevant authority), Landlord
shall obtain the necessary consent or approval of HDB (or such relevant
authority) at its own cost and expense and shall keep Tenant promptly informed
of its application for consent or approval of HDB and the outcome of such
application.   17.13   Termination by Exercise of Right. If this Sublease
Agreement is terminated pursuant to its terms by the proper exercise of a right
to terminate specifically granted to Landlord or Tenant by this Sublease
Agreement, then this Sublease Agreement shall terminate thirty (30) days after
the date the right to terminate is properly exercised (unless another date is
specified in that part of the Sublease Agreement creating the right, in which
event the date so specified for termination shall prevail), the rent and all
other charges due hereunder shall be prorated as of the date of termination, and
neither Landlord nor Tenant shall have any further rights or obligations under
this Sublease Agreement except for those that have accrued prior to the date of
termination or those obligations which this Sublease Agreement specifically
provides are to survive termination. This Section 17.13 does not apply to a
termination of this Sublease Agreement by Landlord as a result of a default by
Tenant.   17.14   Governing Law. This Sublease Agreement shall be construed and
enforced in accordance with the laws of Singapore. In relation to any legal
action or proceeding arising out of or in connection with this Sublease
Agreement (“Proceedings”), the Parties hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of Singapore and waive any objection to
Proceedings in any such court on the grounds of venue or on the grounds that the
Proceedings have been brought in an inconvenient forum. Such submission shall
not affect the right of any Party to take Proceedings in any other jurisdiction
nor shall the taking of Proceedings in any jurisdiction preclude any Party from
taking Proceedings in any other jurisdiction.   17.15   Contracts (Rights of
Third Parties Act (Cap. 53B). HDB shall be entitled to enforce its rights under
Section 17.3. Save as aforesaid, a person who is not a Party to this Sublease
Agreement has no right under the Contracts (Rights of Third Parties) Act (Cap.
53B) to enforce or enjoy the benefit of any term of this Sublease Agreement.  
17.16   Entire Agreement. This Sublease Agreement, together with the Exhibits,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof Each Party acknowledges that there are no binding agreements or
representations between the Parties except as expressed or described herein or
therein. No subsequent change or addition to this Sublease Agreement shall be
binding unless in writing and signed by the Parties hereto.   17.17   Landlord’s
Representations and Warranties.

  17.17.1   Landlord hereby represents and warrants to Tenant as follows:
(i) Landlord is a corporation duly organized and validly existing under the laws
of Singapore and has full power and authority to own and let the Premises;
(ii) Landlord has full corporate power and authority to execute and deliver this
Sublease Agreement; (iii) the execution, delivery and performance by Landlord of
this Sublease Agreement have been duly authorized by all corporate actions on
the part of Landlord that are necessary to authorize the execution, delivery and
performance by Landlord of this Sublease Agreement; and (iv) this Sublease
Agreement has been duly executed and delivered by Landlord and, assuming due and
valid authorization, execution and delivery hereof by Tenant, is a valid and
binding obligation of Landlord, enforceable against Landlord in accordance with
its terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally.

30



--------------------------------------------------------------------------------



 



  17.17.2   EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
SUBLEASE AGREEMENT, NEITHER LANDLORD NOR ANY OTHER PERSON OR ENTITY ACTING ON
BEHALF OF LANDLORD, MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED.

17.18   Tenant’s Representations and Warranties.

  17.18.1   Tenant hereby represents and warrants to Landlord as follows:
(i) Tenant is a corporation duly organized and validly existing under the laws
of Singapore and has full power and authority to carry on its business as
heretofore conducted; (ii) Tenant has full corporate power and authority to
execute and deliver this Sublease Agreement; (iii) the execution, delivery and
performance by Tenant of this Sublease Agreement have been duly authorized by
all corporate actions on the part of Tenant that are necessary to authorize the
execution, delivery and performance by Tenant of this Sublease Agreement ; and
(iv) this Sublease Agreement has been duly executed and delivered by Tenant and,
assuming due and valid authorization, execution and delivery hereof by Landlord,
is a valid and binding obligation of Tenant, enforceable against Tenant in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws a general application affecting enforcement of creditors’ rights generally.
    17.18.2   EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
SUBLEASE AGREEMENT, NEITHER TENANT NOR ANY OTHER PERSON OR ENTITY ACTING ON
BEHALF OF TENANT, MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED.

17.19   Goods and Services Tax. The Monthly Base Rent, Tenant’s Contribution and
other sums payable by Tenant to Landlord under this Sublease shall as between
Landlord and Tenant, be exclusive of any applicable goods and services tax,
imposition, duty and levy, whatsoever (collectively, the “Taxes”) which may be
imposed or charged by any government, quasi-government, statutory or tax
authority (the “Authorities”). Tenant shall pay all such Taxes.   17.20   Rules
of Interpretation.

  17.20.1   Whenever the words “include”, “includes” or “including” are used in
this Sublease Agreement they shall be deemed to be followed by the words
“without limitation.”     17.20.2   The words “hereof”, “hereto”, herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Sublease Agreement as a whole and not to any
particular provision of this Sublease Agreement, and article, section, paragraph
and exhibit references are to the articles, sections, paragraphs and exhibits of
this Sublease Agreement unless otherwise specified.     17.20.3   The meaning
assigned to each term defined herein shall be equally applicable to both the
singular and the plural forms of such term, and words denoting any gender shall
include all genders. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.     17.20.4   A reference
to any Party to this Sublease Agreement or any other agreement or document shall
include such Party’s successors and permitted assigns.     17.20.5   A reference
to any legislation or to any provision of any legislation shall include any
amendment to, and any modification or re-enactment thereof, any legislative
provision substituted therefore and all regulations and statutory instruments
issued there under or pursuant thereto.     17.20.6   The Parties have
participated jointly in the negotiation and drafting of this Sublease Agreement.
In the event an ambiguity or question of intent or interpretation arises, this
Sublease Agreement shall be construed as if drafted jointly by the Parties, and
no presumption or burden of proof shall arise favoring or disfavoring any Party
by virtue of the authorship of any provisions of this Sublease Agreement.

31



--------------------------------------------------------------------------------



 



  17.20.7   Headings are for convenience only and do not affect the
interpretation of the provisions of this Sublease Agreement.     17.20.8   Any
Exhibits attached hereto are incorporated herein by reference and shall be
considered as part of this Sublease Agreement.     17.20.9   The language in all
parts of this Sublease Agreement shall in all cases be construed as a whole
according to its fair meaning, and not strictly for or against either Landlord
or Tenant.     l7.20.10   If any term, condition, stipulation, provision,
covenant or undertaking of this Sublease Agreement is or may become under any
written Law, or is found by any court or administrative body of competent
jurisdiction to be, illegal, void, invalid, prohibited or unenforceable then:
(i) such term, condition, stipulation, provision, covenant or undertaking shall
be ineffective to the extent of such illegality, voidness, invalidity,
prohibition or unenforceability; (ii) the remaining terms, conditions,
stipulations, provisions, covenants or undertaking of this Sublease Agreement
shall remain in full force and effect; and (iii) the Parties shall use their
respective best endeavors to negotiate and agree a substitute term, condition,
stipulation, provision, covenant or undertaking which is valid and enforceable
and achieves to the greatest extent possible the economic, legal and commercial
objectives of such illegal, void, invalid, prohibited or unenforceable term,
condition, stipulation, provision, covenant or undertaking.

17.21   Quiet Enjoyment. Landlord shall ensure that Tenant has the right to
quietly enjoy the Premises and the rights granted under this Agreement, without
hindrance, molestation or interruption during the Sublease Term, subject to the
terms and conditions of this Sublease Agreement.   17.22   Landlord Insolvency.
In the event that Landlord becomes insolvent or is being wound-up or under
receivership, it is the intention of the Parties that the receiver or the
liquidator shall manage Landlord’s property subject to this Agreement.   17.23  
Counterparts. The parties may execute this Agreement in multiple counterparts,
each of which constitutes an original as against the party that signed it, and
all of which together constitute one agreement. This Agreement is effective upon
delivery of one executed counterpart from each party to the other party. The
signatures of all parties need not appear on the same counterpart. The delivery
of signed counterparts by facsimile or email transmission which includes a copy
of the sending party’s signature(s) is as effective as signing and delivering
the counterpart in person.

[Signature page follows]

32



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have executed this Sublease Agreement
with the intent to be legally bound thereby, to be effective as of the Effective
Date.

                  “Landlord”   “Tenant”    
 
                AGILENT TECHNOLOGIES SINGAPORE PTE
LTD, a Singapore company   AVAGO TECHNOLOGIES MANAFACTURING (SINGAPORE) PTE LTD,
a company organized under the laws of Singapore                
 
               
By:
  /s/ Rob Young
 
  By:   /s/ Desmond Lim
 
   
 
  Name: Rob Young       Name: Desmond Lim    
 
  Title:   General Manager       Title:   VP & Global Treasurer    

(SIGNATURE LOGO) [f57578f5757802.gif]

 



--------------------------------------------------------------------------------



 



SPECIAL CONDITIONS
(which is to be taken read and construed as an essential part of this Sublease
Agreement)
1) CONTRACTION RIGHT
The Tenant shall, without having to pay any compensation to the Landlord, have
rights to surrender certain parts of the Premises not exceeding 20,000 square
feet in area in total (hereinafter referred to as “the Vacated Area”) prior to
the termination or expiry of the term granted under the Sub-Lease Agreement
PROVIDED ALWAYS:
1) Except as provided below, such rights can only be exercised twice upon full
completion of a minimum of two (2) years from the commencement date of the
Sublease Agreement;
2) Tenant shall serve a written notice of its intention to surrender the
specific area to the Landlord, of not less than nine (9) months prior to the
Surrender Date (for avoidance of doubt, the earliest Surrender Date shall be 1
December 2012 and this shall be effective till the Expiry Date);
3) In addition, Tenant may exercise such rights no more than two (2) times in
the first two (2) years. In the event the Tenant surrenders the Vacated Area
within the first two (2) years of the lease, the Tenant shall:

  (i)   Seek a replacement subtenant for the Vacated Area to take up the lease
for the remaining term or longer period. Such replacement subtenant shall be
subject to the Landlord’s final approval, which shall not be unreasonably
withheld or delayed, and the relevant authorities’ approvals;     (ii)  
Continue to pay Landlord Rent and Air-Conditioning Charges for the area
surrendered until one (1) day before the rent commencement date of the
replacement subtenant;     (iii)   Compensate the Landlord for the difference in
Rent, for the area(s) surrendered, if the Rent payable by the replacement
subtenant(s) is lower than the Rent paid by the Tenant here. This compensation
shall be calculated until 1 December 2012 and shall be paid to the Landlord on
or before the surrender date;     (iv)   All fees, costs and expenses (including
but not limited to agent’s fees) incurred in seeking a replacement subtenant
shall be borne fully by the Tenant; and     (v)   Yield up and surrender the
Vacated Area in full compliance with Clause 17.5 and all other relevant clauses
(which shall be read and construed with the necessary modifications in respect
of the surrender of the Vacated Area only) under this Agreement;

4) For the avoidance of doubt, total area that may be surrendered for the entire
duration of the term of this Sublease shall not exceed 20,000 square feet. Once
the Tenant has exercised their rights to surrender, notwithstanding the area is
less than the maximum square feet allowed, the Tenant shall forfeit its rights
to surrender the balance area allowed;
5) On the Surrender Date, Tenant shall yield up and surrender the Vacated Area
in full compliance with Clause 17.5 and all other relevant clauses (which shall
be read and construed with the necessary modifications in respect of the
surrender of the Vacated Area only) under this Agreement;
6) The Tenant shall pay or reimburse the Landlord for all disbursements, stamp
duties, and reasonable out-of pocket costs incurred in connection with the
preparation and completion of legal documentation for the surrender; and
7) The Tenant shall not be entitled to any refund or adjustment of its
apportionment of property tax or other value added taxes in respect of the
Premises.

 



--------------------------------------------------------------------------------



 



2) SALE OF BUILDING
In the event of a sale by the Landlord during the Sublease Term, the premises
shall be sold by the Landlord subject to the Sub-Lease created under this
Agreement. The Tenant shall ensure that the Banker’s Guarantee furnished in lieu
of the cash security deposit shall be assignable by the Landlord to a purchaser
of the building.
3) CONFIDENTIALITY
Landlord requires the Tenant to keep the terms and conditions in this Sublease
Agreement in the strictest confidence and not share the contents with other
tenants within the development.
4) CARPARK LOTS
Tenant will be allocated 99 car parking lots in the Building based on a ratio of
1 lot per 110 square meters leased.
Tenant shall be entitled to secure and use additional car parking lots,
currently chargeable at $70 per lot per month, by notifying the Landlord in
writing. Subject to availability, such car parking lots shall be allocated on a
half-yearly basis.
Landlord reserves the right to implement and/or revise the carparking charges at
such time as required.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
SITE-MAP
Site Map — Demised Premises for AVAGO Technologies

                                  Building   Storey   Units   Area (sm)     Area
(sf)     Sub-total (sf)  
2
  Basement   Area A     97.00       1,044.11       1,044.11  
 
                               
1
  1st storey   Area A2     25.08       269.96          
1
  1st storey   Area B     34.00       365.98          
1
  1st storey   Area C     191.00       2,055.92          
1
  1st storey   Area M     71.00       764.24          
1
  1st storey   Area E1     2,707.33       29,141.75          
1
  1st storey   Area F2     116.00       1,248.62          
1
  1st storey   Area H1     66.99       721.08          
2
  1st storey   Area I     1,266.00       13,627.22          
2
  1st storey   Area K1     148.00       1,593.07          
2
  1st storey   Area K2     63.81       686.81          
2
  1st storey   Area K5     11.00       118.40          
2
  1st storey   Area K6     131.25       1,412.76       52,005.83  
 
                               
1
  2nd storey   Area A     1,384.00       14,897.38          
1
  2nd storey   Area B     34.00       365.98          
1
  2nd storey   Area C     71.00       764.24          
2
  2nd storey   Area D     75.00       807.30          
2
  2nd storey   Area H     1,363.00       14,671.33       31,506.23  
 
                               
1
  3rd storey   Area A     1,471.00       15,833.84          
1
  3rd storey   Area B     49.00       527.44          
2
  3rd storey   Area C     1,273.00       13,702.57          
2
  3rd storey   Area D     248.00       2,669.47       32,733.32  
 
                         
 
                               
 
      Total     10,896.46       117,289.49       117,289.49  
 
                         

1 sm = 10.764

 



--------------------------------------------------------------------------------



 



(1ST STORY GRAPHIC) [f57578f5757803.gif]

 



--------------------------------------------------------------------------------



 



(2ND STORY GRAPHIC) [f57578f5757804.gif]

 



--------------------------------------------------------------------------------



 



(3RD STORY GRAPHIC) [f57578f5757805.gif]

 



--------------------------------------------------------------------------------



 



(BASEMENT 1 GRAPHIC) [f57578f5757806.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RULES AND REGULATIONS
The following rules and regulations shall apply, where applicable, to the
Premises, the Common Area and the Project. Capitalized terms have the same
meaning as defined in the Sublease Agreement.

1.   Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas.   2.   Plumbing
fixtures and appliances shall be used only for the purposes for which designed,
and no sweepings, rubbish, rags or other unsuitable material shall be thrown or
placed in the fixtures or appliances. Damage resulting to fixtures or appliances
by Tenant, its agents, employees or invitees, shall be paid for by Tenant, and
Landlord shall not be responsible for the damage.   3.   No signs,
advertisements or notices shall be painted or affixed to windows, doors or other
parts of the Premises or Project, except those of such color, size, style and in
such places as are first approved in writing by Landlord. Except in connection
with the hanging of lightweight pictures and wall decorations, no nails, hooks
or screws shall be inserted into any part of the Premises or Project except by
Landlord’s maintenance personnel.   4.   No directory listing tenants or
employees shall be permitted unless previously consented to by Landlord in
writing.   5.   Tenant shall not place any lock(s) on any door in the Premises
or Project without Landlord’s prior written consent and Landlord shall have the
right to retain at all times and to use keys to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost, and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Sublease Agreement.   6.   Movement in or
out of the Premises or the Project of furniture or office equipment, or dispatch
or receipt by Tenant of merchandise or materials requiring the use of elevators,
stairways, lobby areas or loading dock areas, shall be restricted to hours
designated by Landlord. Tenant shall obtain Landlord’s prior approval (which
approval shall not be unreasonably withheld or delayed) by providing a detailed
listing of the activity. If approved by Landlord, the activity shall be
performed under the supervision of Landlord or its agents and performed in the
manner required by Landlord. Tenant shall assume all risk for damage to articles
moved and injury to any persons resulting from the activity. If equipment,
property, or personnel of Landlord or of any other Party is damaged or injured
as a result of or in connection with the activity, Tenant shall be solely liable
for any resulting damage or loss.   7.   Landlord shall have the right to
approve the weight, size, or location of heavy equipment or articles in and
about the Premises.   8.   Corridor doors, when not in use, shall be kept
closed.   9.   Tenant shall not : (1) make or permit any improper, objectionable
or unpleasant noises or odors in the Premises or Project, or otherwise interfere
in any way with other tenants or persons having business with them; (2) solicit
business or distribute, or cause to be distributed, in any portion of the
Premises or Project, handbills, promotional materials or other advertising; or
(3) conduct or permit other activities in the Premises or Project that might, in
Landlord’s sole opinion, constitute a nuisance.   10.   No animals, except those
assisting handicapped persons, and no aquariums shall be brought into the
Premises or the Project or kept in or about the Premises.   11.   Tenant shall
not take any action which would violate Landlord’s labor contracts or which
would cause a work stoppage, picketing, labor disruption or dispute, or
interfere with Landlord’s or any other tenant’s or occupant’s business or with
the rights and privileges of any person lawfully in the Premises and/or the
Project (“Labor Disruption”). Tenant shall take the actions necessary to resolve
the Labor

 



--------------------------------------------------------------------------------



 



    Disruption, and shall have pickets removed and, at the request of Landlord,
immediately terminate any work in the Premises that gave rise to the Labor
Disruption, until Landlord gives its written consent for the work to resume.
Tenant shall have no claim for damages against Landlord or any of Landlord’s
employees, agents, contractors, successors or assigns, nor shall the
Commencement Date of the Term be extended as a result of the above actions.

12.   Tenant shall not operate in the Premises or in any other area of the
Premises or the Project, electrical equipment that would overload the electrical
system beyond its capacity for proper, efficient and safe operation as
determined solely by Landlord. Tenant shall not use more than its proportionate
share of telephone lines and other telecommunication facilities available to
service the Premises and/or the Project.   13.   Bicycles and other vehicles are
not permitted inside the Premises or on the walkways outside the Premises
(except in areas designated by Landlord).   14.   Landlord shall from time to
time adopt systems and procedures for the security and safety of the Premises,
the Project, and their occupants, entry, use and contents. Tenant, its agents,
employees, contractors, guests and invitees shall comply with Landlord’s systems
and procedures.   15.   Landlord has designated the Premises and all other
buildings located in the Project (including the Premises) as non-smoking areas.
Smoking shall only be permitted in areas within the Common Area that are
designated as smoking areas by Landlord.   16.   Landlord shall have the right
to designate and approve standard window coverings for the Premises and to
establish rules to assure that the Premises and Project present a uniform
exterior appearance. Tenant shall ensure, to the extent reasonably practicable,
that window coverings are closed on windows in the Premises while they are
exposed to the direct rays of the sun.   17.   Deliveries to and from the
Premises shall be made only at the times, in the areas and through the entrances
and exits designated by Landlord. Tenant shall not make deliveries to or from
the Premises in a manner that might interfere with the use by Landlord or any
other tenant of its premises or of the Common Area, any pedestrian use, or any
use which is inconsistent with good business practice.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SPECIFIC LANDLORD SERVICES

1.   Maintaining, repairing, renewing (and where appropriate) cleansing,
repainting and redecorating, to such standard as the Landlord may from time to
time consider adequate, of the following: (i) the structure, roof, foundations
and walls of the Building; (ii) the pipes in under or upon the Building serving
the same; and (iii) the Common Areas.   2.   Management, control and
administration of the Building, including employing such staff as the Landlord
may in its absolute discretion deem necessary for the performance of the duties
and services in and about the Building including engineers, maintenance staff,
reception staff and security staff and all other incidental expenditure in
relation to such employment (including but without limiting the generality of
such provision the payment of any statutory or other insurance, health, pension,
welfare and other payments, contributions, taxes and premiums) and the provision
of uniforms, working clothes, tools, appliances and other equipment and
materials for the proper performance of their duties.   3.   Supplying,
operating, periodically inspecting, servicing, repairing, amending or
overhauling and maintaining all services provided by the Landlord for the
Building including, without limitation, fire fighting, security and alarm
systems, lifts, lift shafts, escalators, air-conditioning plant, stand-by
generators, boilers, water tanks and plumbing apparatus, lightning conductor
equipment, sprinkler system, electrical and mechanical equipment and other
apparatus plant and machinery in the Premises and the Building and the
maintenance, repair, renovation and amortization of the same and all other
plant, machinery and equipment, parts, tools, required in connection with any of
such services.   4.   Maintenance and cleaning of the Common Areas including,
but without limiting the generality of the term, the exterior of the Building
(including the exterior of all windows), the forecourts, entrances, landings,
lifts, escalators, water-closets, washrooms and lavatories.   5.   Provision of
lighting, power, air-conditioning and ventilation incurred in connection with
the Common Areas.   6.   Supplying all toilet requisites in the water-closets,
washrooms and lavatories of the Building.   7.   Furnishing (including, but not
limited to replacement or renewal of carpets, ceilings, light fittings and
furnishings) and improvements and decoration of the Common Areas to such
standard as the Landlord may from time to time consider adequate.   8.   All
costs and charges as the Landlord shall deem at its absolute discretion to be
appropriate for supplying, providing, purchasing, maintaining, renewing,
replacing, repairing and keeping in good and serviceable order and condition all
fixtures and fittings, bins, chutes, containers, receptacles, tools, appliances,
materials and other things which the Landlord may deem desirable or necessary
for the maintenance, upkeep or cleanliness of the Common Areas.   9.   Supply of
water and the collection and removal of all sewerage waste and refuse from the
Building.   10.   Responsibility for any expense of repairing, maintaining and
cleansing all ways, roads, pavements, pipes, party walls, party structures or
other conveniences which may belong to or be used for the Building in common
with other buildings near or adjoining thereto.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
HEAD LEASE AND RELATED DOCUMENTS

 